Exhibit 10.1

 

 

CREDIT AGREEMENT

 

by and among

 

ACRC LENDER LLC,

 

as Borrower,

 

THE LENDERS PARTIES HERETO FROM TIME TO TIME

 

as the Lenders,

 

and

 

CITY NATIONAL BANK,

 

together with its successors and assigns

 

as the Arranger and Administrative Agent

 

 

Dated as of March 12, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

DEFINITION AND CONSTRUCTION

1

 

 

 

 

 

1.1

Definitions

1

 

1.2

Construction

18

 

 

 

 

Article II

AMOUNT AND TERMS OF LOANS

18

 

 

 

 

 

2.1

Credit Facilities

18

 

2.2

Rate Designation

19

 

2.3

Interest Rates; Payment of Principal and Interest

20

 

2.4

Default Rate

23

 

2.5

Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee

23

 

2.6

Request for Borrowing

23

 

2.7

Conversion or Continuation

28

 

2.8

Mandatory Repayment

29

 

2.9

Voluntary Prepayments; Termination and Reduction in Commitments

31

 

2.10

Letters of Credit

32

 

2.11

Fees

36

 

2.12

Maintenance of Loan Account; Statements of Obligations

36

 

2.13

Increased Costs

37

 

2.14

Suspension of LIBOR Rate Loans

37

 

2.15

Funding Sources

37

 

2.16

Place of Loans

38

 

2.17

Survivability

38

 

2.18

[Intentionally Omitted.]

38

 

2.19

Mitigation of Obligations

38

 

 

 

 

Article III

CONDITIONS TO LOANS

38

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

38

 

3.2

Conditions Precedent to All Extensions of Credit

40

 

3.3

Maturity Date

40

 

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF BORROWER

41

 

 

 

 

4.1

Due Organization

41

 

4.2

Interests in Borrower

41

 

4.3

Requisite Power and Authorization

41

 

4.4

Binding Agreements

42

 

4.5

Other Agreements

42

 

4.6

Litigation: Adverse Facts

42

 

4.7

Government Consents

43

 

4.8

Title to Assets; Liens

43

 

4.9

Payment of Taxes

43

 

4.10

Governmental Regulation

44

 

4.11

Disclosure

44

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

4.12

Debt

44

 

4.13

Existing Defaults

44

 

4.14

No Default; No Material Adverse Effect

45

 

4.15

Pledged Investments

45

 

4.16

Affiliate Transactions

45

 

 

 

Article V

AFFIRMATIVE COVENANTS OF BORROWER

45

 

 

 

 

5.1

Accounting Records and Inspection

45

 

5.2

Other Information

46

 

5.3

Existence

47

 

5.4

Payment of Taxes and Claims

47

 

5.5

Compliance with Laws

48

 

5.6

Further Assurances

48

 

5.7

[Intentionally Omitted]

48

 

5.8

[Intentionally Omitted]

48

 

5.9

Foreign Qualification

48

 

 

 

Article VI

NEGATIVE COVENANTS OF BORROWER

48

 

 

 

 

6.1

Debt

49

 

6.2

Liens

50

 

6.3

Investments

50

 

6.4

[Intentionally Omitted.]

50

 

6.5

Dividends

50

 

6.6

Restriction on Fundamental Changes

51

 

6.7

Sale of Assets

51

 

6.8

Transactions with Shareholders and Affiliates

52

 

6.9

Conduct of Business

52

 

6.10

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent

52

 

6.11

Use of Proceeds

52

 

6.12

[Intentionally Omitted]

52

 

6.13

Margin Regulation

53

 

6.14

[Intentionally Omitted.]

53

 

 

 

Article VII

EVENTS OF DEFAULT AND REMEDIES

53

 

 

 

 

7.1

Events of Default

53

 

7.2

Remedies

56

 

 

 

Article VIII

EXPENSES AND INDEMNITIES

57

 

 

 

 

8.1

Expenses

57

 

8.2

Indemnity

57

 

 

 

Article IX

ASSIGNMENT AND PARTICIPATIONS

58

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

9.1

Assignments and Participations

58

 

9.2

Successors

60

 

9.3

Register

61

 

 

 

Article X

AGENT; THE LENDER GROUP

61

 

 

 

 

10.1

Appointment and Authorization of Agent

61

 

10.2

Delegation of Duties

62

 

10.3

Liability of Agent

62

 

10.4

Reliance by Agent

63

 

10.5

Notice of Unmatured Event of Default or Event of Default

63

 

10.6

Credit Decision

63

 

10.7

Costs and Expenses; Indemnification

64

 

10.8

Agent in Individual Capacity

65

 

10.9

Successor Agent

65

 

10.10

Lender in Individual Capacity

65

 

10.11

Withholding Taxes

66

 

10.12

Collateral Matters

69

 

10.13

Restrictions on Actions by Lenders; Sharing of Payments

70

 

10.14

Agency for Perfection

71

 

10.15

Payments by Agent to the Lenders

71

 

10.16

Concerning the Collateral and Related Loan Documents

71

 

10.17

Field Examinations and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information

71

 

10.18

Several Obligations; No Liability

72

 

10.19

Legal Representation of Agent

72

 

10.20

Bank Product Providers

73

 

 

 

Article XI

MISCELLANEOUS

74

 

 

 

 

11.1

No Waivers, Remedies

74

 

11.2

Waivers and Amendments

74

 

11.3

Notices

76

 

11.4

Headings

76

 

11.5

Execution in Counterparts; Effectiveness

76

 

11.6

GOVERNING LAW

76

 

11.7

JURISDICTION AND VENUE

76

 

11.8

WAIVER OF TRIAL BY JURY

77

 

11.9

Independence of Covenants

77

 

11.10

Confidentiality

78

 

11.11

Complete Agreement

78

 

11.12

USA Patriot Act Notice

79

 

3

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 12, 2014, is entered into by and among,
on the one hand, the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and CITY NATIONAL BANK, a national banking association (“CNB”), as
the arranger and administrative agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
and, on the other hand, ACRC LENDER LLC, a Delaware limited liability company
(“Borrower”).

 

The parties agree as follows:

 

ARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1                               Definitions.  For purposes of this Agreement
(as defined below), the following initially capitalized terms shall have the
following meanings:

 

“ACRC Pledge and Account Control Agreement” means that certain Pledge and
Account Control Agreement, dated as of November 19, 2013, by and among Borrower,
U.S. Bank National Association, as trustee on behalf of certain certificate
holders, and U.S. Bank National Association, as amended, restatement or
otherwise modified from time to time.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents.

 

“Agreement” means this Credit Agreement among Borrower, the Lenders, and Agent,
together with all exhibits and schedules hereto, including the Disclosure
Statement.

 

1

--------------------------------------------------------------------------------


 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(a)(ii)(E) and (F) of
this Agreement.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).

 

“Bank Product” means any financial accommodation extended to a Loan Party by a
Bank Product Provider in connection with Hedging Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to any
Bank Product Provider pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Bank Product Provider” means each counterparty to a Bank Product Agreement if
such counterparty was a Lender or an Affiliate of a Lender on the date of
entering into such Bank Product Agreement; provided, however, that no such
Person (other than CNB) shall constitute a Bank Product Provider with respect to
a Bank Product unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Bank Product within such reasonable period agreed to by Agent after the
provision of such Bank Product to any Loan Party.

 

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-1, in form and substance
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrower, and Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

2

--------------------------------------------------------------------------------


 

“Basel III” means the certain regulations published by the Basel Committee on
Banking Supervision developed for internationally active banks to ensure that
they maintain adequate capital.

 

“Base LIBOR Rate” means the ICE Benchmark Administration definition of the
London InterBank Offered Rates as made available by Bloomberg LP (or, if such
service is not available, such other successor to or substitute for such
definition or such service as may be designated by Agent in accordance with
customary practice in the syndicated loan market), for the applicable monthly
period upon which the Interest Period is based for the LIBOR Rate Loan selected
by Borrower and as quoted by Agent pursuant to the terms hereof, in the case of
an initial LIBOR Rate Loan or a conversion of a Base Rate Loan to a LIBOR Rate
Loan, on the date that is two (2) Eurodollar Business Days prior to the Funding
Date for such LIBOR Rate Loan or, in the case of a continuation of an existing
LIBOR Rate Loan, on the date that is two (2) Eurodollar Business Days before the
last Eurodollar Business Day of an expiring Interest Period.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus 0.50%, (b) the
rate most recently announced by Agent at its principal office in Los Angeles,
California as its “Prime Rate” and (c) the LIBOR Rate for a one month Interest
Period plus 1.00 percentage point.

 

“Base Rate Loan” means each portion of the Advances bearing interest at the Base
Rate.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrower” has the meaning set forth in the introduction to this Agreement.

 

“Borrowing Base” means, as of any date, 66.67% of the Fair Market Value of the
then extant Pledged Investments.

 

“Business Day” means a day when major commercial banks are open for business in
California and New York, New York, other than Saturdays or Sundays.

 

“Capitalized Lease Obligations” means with respect to any Person, the amount of
all obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from

 

3

--------------------------------------------------------------------------------


 

S&P or at least P-1 from Moody’s, (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000, (e) demand deposit accounts maintained with any bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to Agent, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time upon reasonably prompt written notice to the Agent following the
establishment of such an account), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Change of Control Event” means the occurrence of any of the following events: 
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of capital stock of
Guarantor entitled to vote generally in the election of directors, of
thirty-five percent (35%) or more; (b) Guarantor shall cease to own and control,
of record and beneficially, directly or indirectly one-hundred percent (100%) of
the outstanding membership interests of the Borrower; (c) Ares Commercial Real
Estate Management LLC shall cease to be one-hundred percent (100%) owned and
controlled, of record and beneficially, by Ares Management LLC or one or more of
its Affiliates or (d) neither Ares Commercial Real Estate Management LLC nor any
Affiliate of Ares Management LLC is actively involved on an ongoing basis in the
investment decisions of Guarantor and its Subsidiaries.

 

“Closing Date” means March 12, 2014.

 

“CNB” has the meaning set forth in the preamble to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

“Collateral” has the meaning ascribed thereto in the Security Agreement.

 

“Collateral Account” has the meaning ascribed thereto in the Security Agreement.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment.

 

“Compensated Lender” has the meaning set forth in Section 11.2.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt,

 

4

--------------------------------------------------------------------------------


 

noncancellable lease, dividend, reimbursement obligations relating to letters of
credit, or any other obligation that pertains to Debt, a noncancellable lease, a
dividend, or a reimbursement obligation related to letters of credit (each, a
“primary obligation”) of any other Person (“primary obligor”) in any manner,
whether directly or indirectly, including any written obligation of such Person,
irrespective of whether contingent, (a) to purchase any such primary obligation,
(b) to advance or supply funds (whether in the form of a loan, advance, stock
purchase, capital contribution, or otherwise) (i) for the purchase, repurchase,
or payment of any such primary obligation or any Asset constituting direct or
indirect security therefor, or (ii) to maintain working capital or equity
capital of the primary obligor, or otherwise to maintain the net worth,
solvency, or other financial condition of the primary obligor, or (c) to
purchase or make payment for any Asset, securities, services, or noncancellable
lease if primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation.

 

“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debt” means, with respect to any Person, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit, bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products,
(c) all obligations of such Person to pay the deferred purchase price of Assets
or services, exclusive of trade payables that are due and payable in the
ordinary and usual course of such Person’s business, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations or liabilities of others secured
by a Lien on any Asset owned by such Person, irrespective of whether such
obligation or liability is assumed, to the extent of the lesser of such
obligation or liability or the fair market value of such Asset, and (f) all
Contingent Obligations of such Person in respect of the foregoing.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement, (b) notified Borrower, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
Business Day after written request by Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund any amounts
required to be funded by it under this Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement within one Business Day of the date that it is required to
do so under this Agreement, unless the subject of a good faith dispute, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent, or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian appointed for it,

 

5

--------------------------------------------------------------------------------


 

or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans.

 

“Deficiency Amount” has the meaning set forth in Section 6.5.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Designated Account” means account number [                    ] of Borrower
maintained with City National Bank, or such other deposit account of Borrower
(located within the United States) designated, in writing, from time to time, by
Borrower to Agent.

 

“Direct Competitor” means any Person who is a direct competitor of Borrower if
Agent or the assigning Lender have actual knowledge of the foregoing (including,
upon notification by Borrower); provided, that in connection with any assignment
or participation, the assignee with respect to such proposed assignment that is
an investment bank, a commercial bank, a finance company, a fund or other entity
which merely has an economic interest in any such Person, and is not itself such
a direct competitor of Borrower, shall be deemed not to be a Direct Competitor
for the purposes of this definition so long as it does not exercise direct
control over, or is controlled directly by or under common control with, such
Person that is a direct competitor of Borrower.

 

“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Borrower, that sets forth information regarding or
exceptions to the representations, warranties, and covenants made by Borrower
herein, as amended from time to time in accordance with this Agreement.

 

“Distribution” has the meaning set forth in Section 6.5.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, financial institution, or fund that is engaged in making, purchasing,
or otherwise investing in commercial loans in the ordinary course of its
business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Lender, (e) any Affiliate (other than individuals) of a
Lender, (f) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrower (which approval of Borrower, except
in the case

 

6

--------------------------------------------------------------------------------


 

of a proposed assignment to a Direct Competitor, and Agent shall not be
unreasonably withheld, delayed, or conditioned), and (g) during the continuation
of (i) a Payment Default or an Insolvency Default or (ii) any other Event of
Default that has been continuing for a period of at least 30 days, any other
Person approved by Agent which approval shall not be unreasonably withheld,
delayed or conditioned; provided that in no event shall a Loan Party or an
Affiliate of a Loan Party constitute an Eligible Transferee.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) withholding Taxes imposed on amounts
payable to or for the account of such Recipient with respect to an applicable
interest in a Loan or Revolver Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or Revolver
Commitment (other than pursuant to an assignment request by Borrower under
Section 11.2) or (ii) in the case of a Lender, such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 10.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c)

 

7

--------------------------------------------------------------------------------


 

Taxes attributable to such Recipient’s failure to comply with Section 10.11(b),
(c) or (j) and (d) any Taxes imposed under FATCA.

 

“Extended Maturity Date” has the meaning set forth in Section 3.3.

 

“Fair Market Value” shall mean, with respect to any Pledged Investment at any
time, (a) the sum of (i) the outstanding principal amount of such Pledged
Investment plus (ii) any proceeds of such Pledged Investment consisting of Cash
and Cash Equivalents held in the Designated Account minus (b) the amount of any
impairment charge or other reduction in value determined by Borrower in its sole
discretion with respect to such Pledged Investment (such impairment charge or
other reduction in value to be reasonably determined by Borrower in a manner
that is consistent with the calculations of impairment charges or other
reductions in value with respect to such Pledged Investments reported by
Guarantor to the holders of its Securities) and that has been designated as such
by the Borrower in a Pledged Investments Certificate delivered in accordance
with Section 5.2 (provided that Borrower may reverse or reduce the amount of any
such charge by delivery of a subsequent Pledged Investments Certificate).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means that certain fee letter, dated contemporaneously herewith,
between Borrower and Agent.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Funding Date” means the date on which any Advance is made by the Lenders.

 

“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

8

--------------------------------------------------------------------------------


 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal, or
other instrumentality, domestic or foreign.

 

“Guarantor” means Ares Commercial Real Estate Corporation, a Maryland
corporation.

 

“Guaranty” means that certain general continuing guaranty, dated
contemporaneously herewith, by the Guarantor in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Highest Lawful Rate” means the maximum non-usurious interest rate, as in effect
from time to time, that may be charged, contracted for, reserved, received, or
collected by a Lender in connection with this Agreement or the other Loan
Documents.

 

“Holdout Lender” has the meaning set forth in Section 11.2.

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

“Initial Maturity Date” has the meaning set forth in Section 3.3.

 

9

--------------------------------------------------------------------------------


 

“Insolvency Default” means an Event of Default described in Sections 7.1(d),
(e) or (f) hereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
Borrower, Guarantor, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

 

“Interest Payment Date” means the first day of each month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3), six (6) months, or, if available to all Lenders, twelve (12) months
thereafter, as selected by Borrower; provided, however, that no Interest Period
may extend beyond the Maturity Date.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to that
other Person in the ordinary and usual course of such Person’s business, and
deposit accounts (including certificates of deposit).

 

“Issuing Lender” means CNB or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit pursuant
to Section 2.10.

 

“L/C Disbursement” means a payment made by the Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) reasonable and documented costs or
expenses (including taxes, and insurance premiums) required to be paid by
Borrower or any other Loan Party under any of the Loan Documents that are paid,
advanced, or incurred by Agent,

 

10

--------------------------------------------------------------------------------


 

(b) reasonable and documented fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or any other Loan
Party, including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and, if required, including searches with the
United States Patent and Trademark Office, or the United States Copyright
Office, the department of motor vehicles), filing, recording, publication,
appraisal (including periodic collateral appraisals or business valuations to
the extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement or the Fee Letter), and if reasonably requested by
the Agent, real estate surveys, real estate title policies and endorsements, and
environmental examinations, but excluding, for the avoidance of doubt, any Taxes
of Agent (other than Indemnified Taxes), (c) reasonable and documented costs and
expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) reasonable and
documented costs and expenses paid or incurred by Agent or any Lender to correct
any default or enforce any provision of the Loan Documents, or in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (e) reasonable and
documented fees and expenses of Agent (including internal allocations of costs)
related to collateral examinations of the books of the Loan Parties to the
extent of the fees and charges (and up to the amount of any limitation)
contained in this Agreement or the Fee Letter, (f) reasonable and documented
costs and expenses of third party claims or any other suit paid or incurred by
the Agent or any Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Loan Party, (g) Agent’s reasonable and
documented costs and expenses (including reasonable and documented attorneys
fees of one counsel) incurred in structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents, and (h) Agent’s and
each Lender’s reasonable and documented costs and expenses (including attorneys,
accountants, consultants, and other advisors reasonable and documented fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors reasonable and documented fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any other Loan Party or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.10(a).

 

“Letter of Credit Fee” has the meaning set forth in Section 2.3(d).

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Rate” means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a)

 

11

--------------------------------------------------------------------------------


 

the Base LIBOR Rate divided by (b) one minus the Eurocurrency Reserve
Requirement for the Interest Period; which is expressed by the following
formula:

 

Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).

 

“LIBOR Rate Loan” means each portion of an Advance bearing interest at the LIBOR
Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1 of this Agreement, and “Loans” means all such
Advances.

 

“Loan Account” has the meaning set forth in Section 2.12.

 

“Loan Documents” means this Agreement,  the Guaranty, the Letters of Credit, 
the Fee Letter, the Security Agreement, the Intercompany Subordination
Agreement, and any and all other documents, agreements, or instruments that have
been or are entered into by Borrower or Guarantor, on the one hand, and Agent,
on the other hand, in connection with the transactions contemplated by this
Agreement.

 

“Loan Party” means Borrower or Guarantor, and “Loan Parties” means,
collectively, jointly and severally, Borrower and the Guarantor.

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.

 

“Maturity Date” means (a) the Extended Maturity Date if the One Year Extension
Option is available to, and exercised, by Borrower in accordance with the terms
and conditions of Section 3.3, and (b) at all other times, the Initial Maturity
Date.

 

“Maximum Revolver Amount” means, as of any date, $50,000,000.

 

“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to Borrower’s Loan Account pursuant hereto),
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in the Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an

 

12

--------------------------------------------------------------------------------


 

Insolvency Proceeding, whether or not allowed or allowable in whole or in part
as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description incurred and outstanding by
Borrower to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all expenses that Borrower is
required to pay or reimburse by the Loan Documents, by law, or otherwise, and
(b) all Bank Product Obligations.  Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

“One Year Extension Option” has the meaning set forth in Section 3.3.

 

“Originating Lender” has the meaning set forth in Section 9.1(e).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.2).

 

“Participant” has the meaning set forth in Section 9.1(e).

 

“Payment Default” means an Event of Default described in Section 7.1(a) hereof.

 

“Performing Obligations” means, with respect to any Investment of Borrower, all
covenants and obligations set forth in the agreements governing such Investments
and instruments (if any) evidencing such Investments, including but not limited
to payment obligations, are complied with in all material respects by the
parties thereto in accordance with the terms thereof (giving effect to any grace
period or cure periods therein).

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

 

“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof, (b) any attachment or judgment Lien either in existence less
than 30 calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable deductible is covered by insurance (so long as no reservation of
rights has been made by the insurer in connection with such coverage), and Liens
incurred to secure any

 

13

--------------------------------------------------------------------------------


 

surety bonds, appeal bonds, supersedeas bonds, or other instruments serving a
similar purpose in connection with the appeal of any such judgment, in each
case, so long as such judgments do not constitute an Event of Default under
Section 7.1(h) of the Agreement, (c) banker’s Liens in the nature of rights of
setoff arising in the ordinary course of business of Borrower, (d) Liens granted
by Borrower to Agent in order to secure its Obligations under this Agreement and
the other Loan Documents and Bank Product Agreements to which it is a party,
(e) Liens and deposits in connection with workers’ compensation, unemployment
insurance, social security and other legislation affecting Borrower and its
Subsidiaries, (f) Liens arising by operation of law in favor of carriers,
warehousemen, landlords, mechanics, materialmen, laborers or employees for sums
that are not yet delinquent or are being contested in good faith, (g) Liens
described in the Disclosure Statement with respect to Section 4.8 hereof, if
any, but not the extension of coverage thereof to other property or assets,
(h) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
(i) secure obligations for the payment of money or (ii) materially impair the
value of such property or its use by any Loan Party or any of its Subsidiaries
in the normal conduct of such Person’s business, (i) leases or subleases granted
to other Persons not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries, (j) Liens in connection with the
financing of insurance premiums in the ordinary course of business which attach
solely to the proceeds thereof or any premium refund, (k) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
Borrower incurred in the ordinary course of business and in connection with any
letter of intent or purchase agreement (to the extent that the acquisition or
disposition with respect thereto is otherwise permitted hereunder), (l) Liens
encumbering customary initial deposits and margin deposits, and similar Liens
and margin deposits, and similar Liens attaching to commodity trading accounts
and other brokerage accounts incurred in the ordinary course of business,
(m) Liens deemed to exist as a matter of law in connection with permitted
repurchase obligations incurred in the ordinary course of business or set-off
rights, (n) Liens in favor of collecting banks arising under Section 4-210 of
the UCC, (o) Liens on the equity Securities of any Subsidiary of the Borrower
and the proceeds thereof securing Debt of such Subsidiary and any guaranty by
Borrower of any such Debt, (p)  Liens granted under the ACRC Pledge and Account
Control Agreement (as in effect on the Closing Date), to the extent that such
Liens solely secure the Debt described in the ACRC Pledge and Account Control
Agreement (as in effect on the Closing Date) as being secured by such Liens, and
(q) other Liens granted by Borrower in the ordinary course of its business with
respect to obligations that do not exceed $100,000 in the aggregate.

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“PH” means Paul Hastings LLP.

 

“Pledged Investments” means Borrower’s now owned or hereafter acquired right,
title, and interest in and to the Investments set forth on Schedule B-1 (as such
Schedule may be updated from time to time in accordance with Section 5.2(a)) and
the proceeds and products, whether tangible or intangible, of any of the
foregoing so long as such Investments (a) are subject to a valid and perfected
first priority Agent’s Lien, (b) are owned by Borrower free and

 

14

--------------------------------------------------------------------------------


 

clear of all other Liens (other than Liens in favor of Agent), and
(c) constitute Performing Obligations.

 

“Pledged Investments Certificate” means a certificate in the form of Exhibit P-1
or any other form agreed to by Agent and Borrower.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                                                                                              
with respect to a Lender’s obligation to make Advances and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (i) prior
to the Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances,

 

(b)                                                                                                              
with respect to a Lender’s obligation to participate in Letters of Credit, to
reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances, and

 

(c)                                                                                                               
with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.7), (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
amount of Revolver Commitments of all Lenders, and (ii) from and after the time
that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances, by (z) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

 

“Qualified Purchaser” means “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940, as amended, and the
rules promulgated thereunder.

 

“Recipient” means (a) Agent, (b) any Lender and (c) any Issuing Lender, as
applicable.

 

“Regulatory Change” has the meaning set forth in Section 2.13.

 

15

--------------------------------------------------------------------------------


 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials, in each case, as required by
applicable Environmental Laws.

 

“Replacement Lender” has the meaning set forth in Section 11.2.

 

“Report” has the meaning set forth in Section 10.17.

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to Agent of Borrower’s request for an Advance or for the issuance of a
Letter of Credit, which notice shall be substantially in the form of Exhibit R-2
attached hereto.

 

“Request for Conversion/Continuation”  means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-3 attached hereto.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided that, (i) at any time there are 2 or more Lenders (who are not
Affiliates of one another), “Required Lenders” must include at least 2 Lenders
(who are not Affiliates of one another) and (ii) the Advances and Revolver
Commitments of any Defaulting Lender shall be excluded for purposes of
determining the Required Lenders.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, treasurer or controller of a Person, or such other officer
of such Person designated by a Responsible Officer in a writing delivered to
Agent, in each case, to the extent that any such officer is authorized to bind
Borrower or the Guarantor (as applicable).

 

“Revolver Commitment” means, with respect to each Lender, its commitment in
respect of the Revolving Credit Facility, and, with respect to all Lenders,
their commitments in respect of the Revolving Credit Facility, in each case as
such Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 9.1.

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a) hereof.

 

16

--------------------------------------------------------------------------------


 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to such
Letter of Credit, consisting of (a) the amount available to be drawn or which
may become available to be drawn, (b) all amounts that have been paid by the
Issuing Lender with respect thereto to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor thereto.

 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Security Agreement” means that certain security agreement, dated
contemporaneously herewith, between Borrower and Agent.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity
(heretofore, now or hereafter established) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Taxes” means any tax based upon or measured by net or gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, withholding, payroll,
employment, excise, occupation, premium or property taxes, or conduct of
business, together with any interest and penalties, additions to tax and
additional amounts imposed by any federal, state, local, or foreign taxing
authority upon any Person.

 

“Total Unrestricted Cash” has the meaning set forth in Section 6.5.

 

17

--------------------------------------------------------------------------------


 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

“Withholding Agent” means any Loan Party and Agent.

 

1.2          Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular and to the
singular include the plural, the part includes the whole, the term “including”
is not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” References in this
Agreement to a “determination” or “designation” include estimates by Agent (in
the case of quantitative determinations or designations), and beliefs by Agent
(in the case of qualitative determinations or designations).  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, exhibit, and schedule
references are to this Agreement unless otherwise specified.  Any reference
herein to this Agreement or any of the Loan Documents includes any and all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable, made in accordance
with the terms hereof or thereof.  Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations, any
reference herein or in any other Loan Document to the Obligations being “paid in
full” or “repaid in full” (except as set forth in Section 2.3(a)(v)), and any
reference herein or in any other Loan Document to the action by any Person to
repay the Obligations in full, shall mean the repayment in full in cash in
Dollars (or cash collateralization or receipt of a backup letter of credit or
other arrangements reasonably satisfactory to the Agent and the Issuing Lender
in accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations as to which no claim has been asserted or is
anticipated and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and are
not required to be repaid or cash collateralized pursuant to the provisions of
this Agreement.  All payments hereunder or any other Loan Document in respect of
the Obligations shall be made in Dollars.

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1          Credit Facilities.

 

(a)           Revolving Credit Facility.

 

(i)            Subject to the terms and conditions of this Agreement, and during
the term of this Agreement:

 

(A)          each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to

 

18

--------------------------------------------------------------------------------


 

Borrower in Dollars in an aggregate amount at any one time outstanding not to
exceed the lesser of (1) such Lender’s Pro Rata Share of the Maximum Revolver
Amount less such Lender’s Pro Rata Share of the aggregate Letter of Credit Usage
at such time and (2) the Borrowing Base less the aggregate Letter of Credit
Usage at such time; provided that at no time shall the sum of such Lender’s
aggregate Advances and such Lender’s Pro Rata Share of the aggregate Letter of
Credit Usage exceed such Lender’s Revolver Commitment, and

 

(B)          amounts borrowed pursuant to this Section 2.1 may be repaid at any
time during the term of this Agreement and, subject to the terms and conditions
of this Agreement, reborrowed prior to the Maturity Date.  The outstanding
principal amount of the Advances, together with interest accrued thereon, shall
be due and payable on the Maturity Date or, if earlier, on the date on which
they are declared due and payable pursuant to the terms of this Agreement.

 

(ii)           No Lender with a Revolver Commitment shall have an obligation to
make any Advance under the Revolving Credit Facility on or after the Maturity
Date, other than Advances (if any) which are made pursuant to the provisions of
Section 2.10(c) and (d) in respect of L/C Disbursements made in respect of
Letters of Credit issued prior to the Maturity Date.

 

(iii)          On the Maturity Date, the then outstanding principal balance of
all Advances shall be due and payable in full in immediately available funds. 
In addition, at least three (3) Business Days prior to the Maturity Date,
Borrower shall either (A) provide to Agent, to be held by Agent as cash
collateral, for the ratable benefit of the Issuing Lender and the Lenders,
immediately available funds in an amount equal to 103% of the Letter of Credit
Usage as of such date (which cash collateral shall be used solely to reimburse
the Issuing Lender) or (B) make other arrangements (which may include backstop
letters of credit) reasonably satisfactory to the Agent and the Issuing Lender.
After the Maturity Date, upon the written request therefor by Borrower, as soon
as reasonably practicable after receiving such request, Agent shall return to
Borrower such amounts held as cash collateral pursuant to the preceding sentence
to the extent that the aggregate amount of cash collateral held by Agent exceeds
103% of the then extant Letter of Credit Usage.  If at any time after the
Maturity Date, the amount of such cash collateral is less than 103% of the then
extant Letter of Credit Usage, promptly upon request by Agent, Borrower shall
provide additional cash collateral to Agent, to the extent of such deficiency.

 

(b)           [Intentionally Omitted].

 

2.2          Rate Designation.  Borrower shall designate each Loan as a LIBOR
Rate Loan or a Base Rate Loan in the Request for Borrowing or Request for
Conversion/Continuation given to Agent in accordance with Section 2.6 or
Section 2.7, as applicable.  Each Base Rate Loan under the Revolving Credit
Facility shall be in a minimum principal amount of $500,000 and, thereafter, in
integral multiples of $100,000, unless such Advance is being made to pay any
interest, fees, or expenses then due hereunder, in which case such Advance may
be in the amount of such interest, fees, or expenses, and each LIBOR Rate Loan
under the Revolving Credit Facility shall be in a minimum principal amount of
$500,000 and, thereafter, in integral multiples of $100,000.

 

19

--------------------------------------------------------------------------------


 

2.3          Interest Rates; Payment of Principal and Interest.

 

(a)           Borrower shall make each payment due hereunder by making, or
causing to be made in Dollars in immediately available funds, the amount thereof
available to Agent’s Account, not later than noon (Pacific Time), on the date of
payment, for the account of the Lender Group.  If Borrower fails to make any
such payment in Dollars in immediately available funds when due, Borrower hereby
authorizes Agent to charge such interest, Letter of Credit Fees, and all other
fees and expenses provided for in this Agreement or the other Loan Documents (as
and when payable hereunder or under the other Loan Documents), to Borrower’s
Loan Account as an Advance, and if such amounts are charged to Borrower’s Loan
Account as a an Advance, such amounts thereafter shall accrue interest at the
rate then applicable to Base Rate Loans hereunder.

 

(i)            Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full in Dollars in immediately available funds as and when required, Agent
may assume that Borrower has made (or will make) such payment in full to Agent
on such date in Dollars in immediately available funds and Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender.  If and to
the extent Borrower does not make such payment in full in Dollars in immediately
available funds to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(ii)           Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including agreements
between Agent and individual Lenders), aggregate principal and interest payments
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and applied thereto and payments of fees and expenses (other than fees
or expenses that are for Agent’s separate account, after giving effect to any
agreements between Agent and individual Lenders) shall be apportioned ratably
among the Lenders in accordance with their respective Pro Rata Shares.  Subject
to Section 2.3(a)(iv) below, all payments shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied as follows:

 

(A)          first, to pay any fees and Lender Group Expenses then due to Agent
under the Loan Documents, until paid in full,

 

(B)          second, to pay any fees and Lender Group Expenses then due to the
Lenders (other than Defaulting Lenders) under the Loan Documents, on a ratable
basis, until paid in full,

 

(C)          third, ratably to pay interest due to the Lenders (other than
Defaulting Lenders) in respect of the Loans until paid in full,

 

20

--------------------------------------------------------------------------------


 

(D)          fourth, so long as no Application Event has occurred and is
continuing, to pay the principal of all Advances then due to the Lenders (other
than Defaulting Lenders) until paid in full,

 

(E)           fifth, if an Application Event has occurred and is continuing,
ratably (i) to pay the principal of all Advances then due to the Lenders (other
than Defaulting Lenders) until paid in full, and (ii) to Agent, to be held by
Agent, for the ratable benefit of the Issuing Lender and the Lenders, as cash
collateral in an amount up to 103% of the Letter of Credit Usage until paid in
full,

 

(F)           sixth, if an Application Event has occurred and is continuing, to
pay any other Obligations (other than Obligations owed to Defaulting Lenders but
including the provision of amounts to the Bank Product Providers, as cash
collateral in an amount up to the amount determined by the applicable Bank
Product Provider, in its Permitted Discretion, as the amount necessary to secure
Borrower’s or its Subsidiaries’ Bank Product Obligations that remain
outstanding), until paid in full,

 

(G)          seventh, to pay any other Obligations owed to Lenders (other than
Defaulting Lenders);

 

(H)          eighth, to pay any Obligations owed to Defaulting Lenders until
paid in full, and

 

(I)            ninth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

 

(iv)          In each instance, so long as no Application Event has occurred and
is continuing, Section 2.3(a)(ii) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

 

(v)           For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, other than contingent indemnification Obligations as to
which no claim has been asserted or is anticipated and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized.

 

(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.3 and other provisions contained in any other Loan Document,
it is

 

21

--------------------------------------------------------------------------------


 

the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

(b)           Subject to Section 2.4, each Base Rate Loan shall bear interest
upon the unpaid principal balance thereof, from and including the date advanced
or converted, to but excluding the date of conversion or repayment thereof, at a
fluctuating rate, per annum, equal to the lesser of (i) the greater of (A) the
Base Rate plus 1.25 percentage point and (B) 3.00 percentage points, and
(ii) the Highest Lawful Rate.  Any change in the interest rate resulting from a
change in the Base Rate will become effective on the day on which each change in
the Base Rate is announced by Agent.  Interest due with respect to Base Rate
Loans shall be due and payable, in arrears, commencing on the first Interest
Payment Date following the Closing Date, and continuing on each Interest Payment
Date thereafter up to and including the Interest Payment Date immediately
preceding the Maturity Date, and on the Maturity Date.

 

(c)           Subject to Section 2.4, each LIBOR Rate Loan shall bear interest
upon the unpaid principal balance thereof, from the date advanced, converted, or
continued, at a rate, per annum, equal to the lesser of (i) the greater of
(A) the LIBOR Rate plus 3.00 percentage points and (B) 3.00 percentage points,
and (ii) the Highest Lawful Rate.  Interest due with respect to each LIBOR Rate
Loan shall be due and payable, in arrears, on each Interest Payment Date
applicable to that LIBOR Rate Loan and on the Maturity Date.  Anything to the
contrary contained in this Agreement notwithstanding, Borrower may not have more
than 8 LIBOR Rate Loans outstanding at any one time.

 

(d)           Borrower shall pay Agent (for the ratable benefit of the Lenders,
subject to any agreements between Agent and individual Lenders), a Letter of
Credit fee (in addition to the charges, commissions, fees, and costs set forth
in Section 2.10(f)) which shall accrue at a rate equal to 3.00% per annum times
the Daily Balance of the undrawn amount of all outstanding Letters of Credit
(the “Letter of Credit Fee”). The Letter of Credit Fee shall be due and payable
in arrears on each Interest Payment Date.

 

(e)           Unless prepaid in accordance with the terms hereof, the
outstanding principal balance of all Advances, together with accrued and unpaid
interest thereon, shall be due and payable, in full, on the Maturity Date.

 

(f)            [intentionally omitted]

 

(g)           Any Lender by written notice to Borrower (with a copy to Agent)
may request that Loans made by it be evidenced by a promissory note.  In such
event, the Borrower shall execute and deliver to such Lender a promissory note,
substantially in the form of Exhibit A-2 payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.1) be
represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns).  For the avoidance
of doubt, assignments of any Loans by Lenders (irrespective of whether
promissory notes are issued hereunder) shall be in accordance with the

 

22

--------------------------------------------------------------------------------


 

provisions of Section 9.1 of this Agreement.  In no event shall the delivery of
a promissory note pursuant to this Section 2.3(g) constitute a condition
precedent to any extension of credit hereunder.

 

2.4          Default Rate.  Upon the occurrence and during the continuance of an
Event of Default, (a) all Loans then outstanding shall bear interest at a rate
equal to the rate otherwise applicable to such Loan plus 2.0 percentage points,
and (b) the Letter of Credit Fee shall be increased to 2.0 percentage points
above the per annum rate otherwise applicable thereunder.  All amounts payable
under this Section 2.4 shall be due and payable on demand by Agent.

 

2.5          Computation of Interest and Fees Maximum Interest Rate; Letter of
Credit Fee.

 

(a)           All computations of interest with respect to the Loans and
computations of the fees (including the Letter of Credit Fee) due hereunder for
any period shall be calculated on the basis of a year of 360 days for the actual
number of days elapsed in such period (except in the case of Base Rate Loans,
which shall be 365 days (or 366 days in a leap year)).  Interest shall accrue
from the first day of the making of a Loan (or the date on which interest or
fees or other payments are due hereunder, if applicable) to (but not including)
the date of repayment of such Loan (or the date of the payment of interest or
fees or other payments, if applicable) in accordance with the provisions hereof.

 

(b)           Anything to the contrary contained in this Agreement
notwithstanding, Borrower shall not be obligated to pay, and Agent shall not be
entitled to charge, collect, receive, reserve, or take interest (it being
understood that interest shall be calculated as the aggregate of all charges
which constitute interest under applicable law that are contracted for, charged,
reserved, received, or paid) in excess of the Highest Lawful Rate.  During any
period of time in which the interest rates specified herein exceed the Highest
Lawful Rate, interest shall accrue and be payable at such Highest Lawful Rate;
provided, however, that, if the interest rate otherwise applicable hereunder
declines below the Highest Lawful Rate, interest shall continue to accrue and be
payable at the Highest Lawful Rate (so long as there remains any unpaid
principal with respect to the Loans) until the interest that has been paid
hereunder equals the amount of interest that would have been paid if interest
had at all times accrued and been payable at the applicable interest rates
otherwise specified in this Agreement.  For purposes of this Section 2.5, the
term “applicable law” shall mean that law in effect from time to time and
applicable to this loan transaction which lawfully permits the charging and
collection of the highest permissible, lawful, non-usurious rate of interest on
such loan transaction and this Agreement, including laws of the State of New
York and, to the extent controlling, laws of California or the laws of the
United States of America.

 

2.6          Request for Borrowing.

 

(a)           Each Base Rate Loan shall be made on a Business Day and each LIBOR
Rate Loan shall be made on a Eurodollar Business Day.

 

23

--------------------------------------------------------------------------------


 

(b)           Each Loan or Letter of Credit that is proposed to be made after
the Closing Date shall be made upon written notice, by way of a Request for
Borrowing, which Request for Borrowing shall be irrevocable and shall be given
by telefacsimile, mail, electronic mail (in a format bearing a copy of the
signature(s) required thereon), or personal service, and delivered to Agent at
555 S. Flower Street, 24th Floor, Los Angeles, CA 90071, telefacsimile number
(213) 673-9801, e-mail address brandon.feitelson@cnb.com, as follows:

 

(i)            for a Base Rate Loan, Borrower shall give Agent notice at least
one (1) Business Day prior to the date that is the requested Funding Date, and
such notice shall specify that a Base Rate Loan is requested and state the
amount thereof (subject to the provisions of this Article II).

 

(ii)           for a LIBOR Rate Loan, Borrower shall give Agent notice at least
three (3) Eurodollar Business Days before the date the LIBOR Rate Loan is to be
made, and such notice shall specify that a LIBOR Rate Loan is requested and
state the amount and Interest Period thereof (subject to the provisions of this
Article II).  Each Request for Borrowing shall be deemed to be a request for a
LIBOR Rate Loan unless such Request for Borrowing expressly requests a Base Rate
Loan. At any time that an Event of Default has occurred and is continuing, Agent
may convert, and shall convert if so requested by the Required Lenders, the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder.  In connection with each LIBOR Rate Loan, Borrower
shall indemnify, defend, and hold Agent and the Lenders harmless against any
loss, cost, or expense incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
Request for Borrowing or Request for Conversion/Continuation delivered pursuant
hereto (such losses, costs, and expenses, collectively, “Funding Losses”;
provided, that, for the avoidance of doubt, Funding Losses shall not include any
losses incurred under Section 2.6(f) or with respect to which Borrower is
required to reimburse Agent or any Lender under any other section of this
Agreement).  Funding Losses shall, with respect to Agent or any Lender, be
deemed to equal the amount reasonably determined by Agent or such Lender to be
the excess, if any, of (I) the amount of interest that would have accrued on the
principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (II) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to offer, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of Agent or a Lender delivered to
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.6(b)(ii) shall be conclusive
absent manifest error.

 

(c)           If the notice provided for in clause (b) of this Section 2.6 with
respect to a Base Rate Loan or a LIBOR Rate Loan is received by Agent not later
than 10 a.m. (Pacific Time), on a Business Day or Eurodollar Business Day, as
applicable, such day shall be

 

24

--------------------------------------------------------------------------------


 

treated as the first Business Day or Eurodollar Business Day, as applicable, of
the required notice period.  In any other event, such notice will be treated as
having been received immediately before 10 a.m. (Pacific Time), of the next
Business Day or Eurodollar Business Day, as applicable, and such day shall be
treated as the first Business Day or Eurodollar Business Day, as applicable, of
the required notice period.

 

(d)           [Intentionally Omitted].

 

(e)           Promptly after receipt of a Request for Borrowing pursuant to
Section 2.6(b), Agent shall notify the Lenders, not later than 1:00 p.m.
(Pacific Time) on the Business Day immediately preceding the Funding Date
applicable thereto (in the case of a Base Rate Loan), or the third Eurodollar
Business Day preceding the Funding Date (in the case of a LIBOR Rate Loan), by
telecopy, electronic mail (in a format bearing a copy of the
signature(s) required thereon), telephone, or other similar form of
transmission, of the requested Loan.  Each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Loan available to Agent in immediately
available funds, to Agent’s Account, not later than 10:00 a.m. (Pacific Time) on
the Funding Date applicable thereto.  After Agent’s receipt of the proceeds of
such Loans, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by transferring to the Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Borrower in the applicable Request for Borrowing; provided, however, that
Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Loan if Agent shall have actual knowledge that (1) one
or more of the applicable conditions precedent set forth in Article III will not
be satisfied on the requested Funding Date for the applicable Loan unless such
condition has been waived, or (2) the requested Loan would exceed the
Availability on such Funding Date.

 

(f)            Unless Agent receives notice from a Lender, prior to 9:00 a.m.
(Pacific Time) on the date of such Loan, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Loan, Agent may assume that
each Lender has made or will make such amount available to Agent in immediately
available funds on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower on such
date a corresponding amount.  If and to the extent any Lender (other than CNB)
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Agent, together with interest at the Defaulting Lender
Rate for each day during such period.  A notice submitted by Agent to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Loan on the date of such Loan for all purposes of
this Agreement.  If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Loan, at a rate per annum equal to the interest rate applicable at
the time to the Loans composing such Loan, without in any way prejudicing the
rights and remedies of Borrower against the Defaulting Lender.  The failure of
any Lender to make any Loan on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make a Loan on such Funding Date, but no
Lender

 

25

--------------------------------------------------------------------------------


 

shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on any Funding Date.

 

(g)           (i) Notwithstanding the provisions of Section 2.3(a)(ii), Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (i) first, to Issuing Lender to the extent of the
portion of any payment made by Issuing Lender pursuant to a Letter of Credit
that was required to be, but was not, paid by the Defaulting Lender,
(ii) second, to each other non-Defaulting Lender ratably in accordance with
their Revolver Commitments (but only to the extent that such Defaulting Lender’s
Loan was funded by such other non-Defaulting Lender), (iii) third, to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Loans (or
other funding obligations) hereunder, and (iv) fourth, from and after the date
when all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (H) of Section 2.3(a)(ii).  Subject to the foregoing, Agent
may hold and, in its Permitted Discretion, re-lend to Borrower for the account
of such Defaulting Lender the amount of all such payments received and retained
by Agent for the account of such Defaulting Lender.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.11(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Revolver Commitment shall
be deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 11.2(a) through (c).  This Section shall remain
effective with respect to such Defaulting Lender until the earlier of (y) the
date on which all of the non-Defaulting Lenders, Agent, Issuing Lender, and
Borrower shall have waived, in writing, the application of this
Section 2.6(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.6(g)(ii) shall be released to Borrower).  The operation of this
Section shall not be construed to increase or otherwise affect the Revolver
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender or to the Lenders other than such
Defaulting Lender.  Any failure by any Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Revolver Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding

 

26

--------------------------------------------------------------------------------


 

Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Revolver
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund,
including Borrower’s right to require Defaulting Lender to reimburse Borrower
for any fees, charges or expenses incurred by Borrower under this
Section 2.3(g) as a result of the failure by any Defaulting Lender to fund
amounts that it was obligated to fund hereunder. In the event of a direct
conflict between the priority provisions of this Section 2.6(g) and any other
provision contained in this Agreement or any other Loan Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.6(g) shall control and
govern.

 

(ii) If any Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender then:

 

(A)          such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage (“Letter of Credit Exposure”) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all non-Defaulting Lenders’ aggregate Advances
plus such Defaulting Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage does not exceed the total of all non-Defaulting Lenders’ Revolver
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;

 

(B)          if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrower shall within one Business Day following
notice by the Agent, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that Borrower shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Lender;

 

(C)          if Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower
shall not be required to pay any Letter of Credit Fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.3(d) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(D)          to the extent the Letter of Credit Exposure of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the non-Defaulting Lenders pursuant to
Section 2.3(d) shall be adjusted in accordance with such non-Defaulting Lenders’
Letter of Credit Exposure;

 

27

--------------------------------------------------------------------------------


 

(E)           to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.3(d) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Lender until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;

 

(F)           so long as any Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender’s Pro Rata Share of such Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Issuing Lender has not otherwise entered into arrangements reasonably
satisfactory to the Issuing Lender and Borrower to eliminate the Issuing
Lender’s risk with respect to the Defaulting Lender’s participation in Letters
of Credit; and

 

(G)          Agent may release any cash collateral provided by Borrower pursuant
to this Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.10(c).

 

(h)           All Advances shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Revolver Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

 

(i)            In the event that Borrower elects to have a portion of the
proceeds of any prepayment of the Loans invested or deposited in a Collateral
Account pursuant to the provisions of Section 2.8(g)(iii), Agent may (in its
discretion) apply such proceeds that are held in the Collateral Account at any
time to the Loans in accordance with Section 2.8(g)(iii) so long as either
(i) an Event of Default has occurred and is continuing, or (ii) unless otherwise
agreed by Borrower, Agent and the Lenders do not incur a Funding Loss as a
result thereof (or do not require Borrower to reimburse Agent and the Lenders
for any such Funding Loss).

 

2.7          Conversion or Continuation.

 

(a)           Subject to the provisions of clause (d) of this Section 2.7 and
the provisions of Section 2.14, Borrower shall have the option to (i) convert
all or any portion of the outstanding Base Rate Loans equal to $500,000, and
integral multiples of $100,000 in excess of such amount, to a LIBOR Rate Loan,
(ii) convert all or any portion of the outstanding LIBOR Rate Loans equal to
$500,000 and integral multiples of $100,000 in excess of such amount, to a Base
Rate Loan, and (iii) upon the expiration of any Interest Period applicable to
any of its LIBOR Rate Loans, continue all or any portion of such LIBOR Rate Loan
equal to $500,000, and integral multiples of $100,000 in excess of such amount,
as a LIBOR Rate Loan, and the succeeding Interest Period of such continued Loan
shall commence on the expiration date of the

 

28

--------------------------------------------------------------------------------


 

Interest Period previously applicable thereto; provided, however, that a LIBOR
Rate Loan only may be converted or continued, as the case may be, on the
expiration date of the Interest Period applicable thereto; provided further,
however, that if, (A) before the expiration of an Interest Period of a LIBOR
Rate Loan, Borrower fails timely to deliver the appropriate Request for
Conversion/Continuation, such LIBOR Rate Loan automatically shall be continued
as a LIBOR Rate Loan with an Interest Period of one (1) month and (B) if
Borrower delivers a Request for Conversion/Continuation that does not specify
the applicable Interest Period, such request shall be deemed to be a request for
an Interest Period of one (1) month.

 

(b)           Borrower shall by telefacsimile, mail, electronic mail (in a
format bearing a copy of the signature(s) required thereon), personal service or
by telephone (which shall be confirmed by one of the other means of delivery),
subject to Section 2.7(a) above, deliver a Request for Conversion/Continuation
to Agent (i) no later than 10 a.m. (Pacific Time), one (1) Business Day prior to
the proposed conversion date (in the case of a conversion to a Base Rate Loan),
and (ii) no later than 10 a.m. (Pacific Time), three (3) Eurodollar Business
Days before (in the case of a conversion to, or a continuation of, a LIBOR Rate
Loan).  A Request for Conversion/Continuation shall specify (x) the proposed
conversion or continuation date (which shall be a Business Day or a Eurodollar
Business Day, as applicable), (y) the amount and type of the Loan to be
converted or continued, and (z) the nature of the proposed conversion or
continuation.

 

(c)           Any Request for Conversion/Continuation (or telephonic notice in
lieu thereof) shall be irrevocable and Borrower shall be obligated to convert or
continue in accordance therewith.

 

(d)           No Loan (or portion thereof) may be converted into, or continued
as, a LIBOR Rate Loan with an Interest Period that ends after the Maturity Date.

 

2.8          Mandatory Repayment.

 

(a)           The Revolver Commitments, including any commitment to issue any
Letter of Credit, shall terminate on the Maturity Date and (without limiting
Borrower’s obligations to either (i) provide to Agent cash collateral in respect
of the outstanding Letters of Credit or (ii) make other arrangements (which may
include backstop letters of credit) reasonably satisfactory to the Agent and the
Issuing Lender, at least three (3) Business Days prior to the Maturity Date or
in accordance with the provisions of Section 2.1(a)(iii)) all Loans, all
interest that has accrued and remains unpaid thereon, all contingent
reimbursement obligations of Borrower with respect to outstanding Letters of
Credit, all unpaid fees, costs, or expenses that are payable hereunder or under
any other Loan Document, and all other Obligations immediately shall be due and
payable in full without notice or demand (including either (i) providing cash
collateral to be held by Agent in an amount equal to 103% of the Letter of
Credit Usage, (ii) making other arrangements (which may include backstop letters
of credit) reasonably satisfactory to the Agent and the Issuing Lender or
(iii) causing the original Letters of Credit to be returned to Agent), on the
Maturity Date.

 

(b)           In the event that, at any time, the sum of the then outstanding
Revolving Credit Facility Usage and the Letter of Credit Usage exceeds the then
extant amount

 

29

--------------------------------------------------------------------------------


 

of the Maximum Revolver Amount, then, and in each such event, promptly upon
obtaining notice of such excess (and in any event within two (2) Business Days
of obtaining such notice) Borrower shall repay the amount of such excess to
Agent for the benefit of the Lenders.

 

(c)           In the event that, at any time, the sum of the then outstanding
Revolving Credit Facility Usage and the Letter of Credit Usage exceeds the then
extant Borrowing Base, then, promptly (and in any event, within 1 Business Day
of the occurrence of such excess), Borrower shall repay the amount of such
excess to Agent for the benefit of the Lenders.

 

(d)           At least once during each 6 consecutive month period, Borrower
shall repay to Agent, for the benefit of the Lenders, an amount of outstanding
Loans so that the outstanding principal amount of Loans shall remain at
$5,000,000 or less for at least ten consecutive days thereafter; once during the
term of this Agreement, at Borrower’s election upon Borrower providing written
notice to Agent, so long as no Event of Default has occurred and is continuing,
such repayment shall only be required once during a consecutive nine (9) month
period.

 

(e)           Within 3 Business Days of the date of the issuance by Borrower of
any equity Securities, Borrower shall prepay the outstanding principal amount of
the Obligations in an amount equal to 100% of the net cash proceeds (net of
reserves for any reasonably expected expenses) received by Borrower in
connection with such issuance.  The provisions of this Section 2.8(e) shall not
be deemed to be implied consent to any such issuance otherwise prohibited by the
terms of this Agreement.

 

(f)            Within 3 Business Days of the date of incurrence by Borrower of
any Debt (other than Debt permitted under Section 6.1), Borrower shall prepay
the outstanding principal amount of the Obligations in an amount equal to 100%
of the net cash proceeds (net of reserves for any reasonably expected expenses)
received by Borrower in connection with such incurrence.  The provisions of this
Section 2.8(f) shall not be deemed to be implied consent to any such incurrence
otherwise prohibited by the terms of this Agreement.

 

(g)           All prepayments of the Loans made pursuant to this Section 2.8
shall (i) so long as no Application Event shall have occurred and be continuing,
be applied ratably to the outstanding principal amount of the Loans, until paid
in full, (ii) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.3(a)(ii), and (iii) so long as an
Event of Default has not occurred and is not continuing, to the extent that such
prepayments are to be applied to the Advances pursuant to
Section 2.8(g)(i) above, be applied, first, ratably to Advances that are Base
Rate Loans, until paid in full, and, second, ratably to Advances that are LIBOR
Rate Loans, until paid in full; provided, however that if Borrower provides
Agent with prior written notice of Borrower’s election not to apply such
proceeds to the principal amount of any such LIBOR Rate Loan prior to the last
date of the Interest Period with respect to such LIBOR Rate Loan, the amount
which would otherwise be applied against such LIBOR Rate Loans pursuant to this
Section 2.8(g)(iii) shall instead be wired to the Collateral Account described
by Borrower in such notice, pending its application by Agent pursuant to the
provisions of Section 2.6(i).

 

30

--------------------------------------------------------------------------------


 

2.9          Voluntary Prepayments; Termination and Reduction in Commitments.

 

(a)           Subject to the provisions of Section 2.3(a), Borrower shall have
the right, at any time and from time to time, to prepay the Loans without
penalty or premium.  Borrower shall give Agent written notice no later than noon
(Pacific Time) on the date of such prepayment with respect to Base Rate Loans
and not less than 1 Eurodollar Business Day prior written notice of any such
prepayment with respect to LIBOR Rate Loans.  In each case, such notice shall
specify the date on which such prepayment is to be made (which shall be a
Business Day or Eurodollar Business Day, as applicable), and the amount of such
prepayment.  Each such prepayment shall be in an aggregate minimum amount of
$500,000 and shall include interest accrued on the principal amount prepaid to,
but not including, the date of payment in accordance with the terms hereof (or,
in each case, such lesser amount constituting the amount of all Loans then
outstanding).  Any voluntary prepayments of principal by Borrower of a LIBOR
Rate Loan prior to the end of the applicable Interest Period shall be subject to
Section 2.6(b)(ii).

 

(b)           Borrower has the option, at any time upon 3 Business Days prior
written notice to Agent, to terminate this Agreement and terminate the Revolver
Commitments hereunder without penalty or premium by paying to Agent, in cash,
the Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations other than contingent indemnification Obligations as to which no
claim has been asserted or is anticipated and other than any Bank Product
Obligations that are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement) in full (including (x) either (i) providing
immediately available funds to be held by Agent for the benefit of the Issuing
Lender and the Lenders in an amount equal to 103% of the Letter of Credit Usage,
(ii) making other arrangements (which may include backstop letters of credit)
reasonably satisfactory to the Agent and the Issuing Lender or (iii) causing the
original Letters of Credit to be returned to the Issuing Lender, and
(y) providing immediately available funds (in an amount determined by the Bank
Product Providers as sufficient to satisfy the reasonably estimated credit
exposure) to be delivered to the Bank Product Providers on account of the Bank
Product Obligations (other than contingent indemnification Obligations as to
which no claim has been asserted or is anticipated and other than any Bank
Product Obligations that are allowed by the applicable Bank Product Provider to
remain outstanding and are not required to be repaid or cash collateralized
pursuant to the provisions of this Agreement)); provided that the Revolver
Commitments shall not be terminated if after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.9(a), the aggregate amount
of the Revolving Credit Facility Usage and Letter of Credit Usage would exceed
the aggregate amount of the Revolver Commitments.  Promptly following receipt of
any notice, Agent shall advise the Lenders of the contents thereof.  Each notice
delivered by Borrower pursuant to this Section 2.9(b) shall be irrevocable;
provided that a notice of termination of the Revolver Commitments delivered by
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by Borrower
(by notice to Agent on or prior to the specified effective date) if such
condition is not satisfied.  If Borrower has sent a notice of termination
pursuant to the provisions of this Section, then (subject to the proviso in the
preceding sentence) the Revolver Commitments shall terminate and Borrower shall
be obligated to repay the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit and
including all Bank Product Obligations other than

 

31

--------------------------------------------------------------------------------


 

contingent indemnification Obligations as to which no claim has been asserted or
is anticipated and other than any Bank Product Obligations that are allowed by
the applicable Bank Product Provider to remain outstanding and are not required
to be repaid or cash collateralized pursuant to the provisions of this
Agreement) in full on the date set forth as the date of termination of this
Agreement in such notice (including (X) either (I) providing immediately
available funds to be held by Agent for the benefit of the Issuing Lender and
the Lenders in an amount equal to 103% of the Letter of Credit Usage,
(II) making other arrangements (which may include backstop letters of credit)
reasonably satisfactory to the Agent and the Issuing Lender or (III) causing the
original Letters of Credit to be returned to the Issuing Lender, and
(Y) providing immediately available funds (in an amount determined by the Bank
Product Providers as sufficient to satisfy the reasonably estimated credit
exposure) to be delivered to the Bank Product Providers on account of the Bank
Product Obligations (other than contingent indemnification Obligations as to
which no claim has been asserted or is anticipated and other than any Bank
Product Obligations that are allowed by the applicable Bank Product Provider to
remain outstanding and are not required to be repaid or cash collateralized
pursuant to the provisions of this Agreement).  Any termination of the Revolver
Commitments under this clause (b) shall be permanent.

 

(c)           Borrower has the option, at any time upon 3 Business Days prior
written notice to Agent,  to reduce the Revolver Commitments without penalty or
premium to an amount not less than the sum of (A) the Revolving Credit Facility
Usage as of such date, plus (B) the principal amount of all Advances not yet
made as to which a request has been given by Borrower under Section 2.6(b), plus
(C) the amount of all Letters of Credit not yet issued as to which a request has
been given by Borrower pursuant to Section 2.10(a) plus (D) the Letter of Credit
Usage.  Each such reduction shall be in an amount which is not less than
$500,000 (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $500,000).  Each notice delivered by Borrower pursuant to this
Section 2.9(c) shall be irrevocable.  Once reduced under this clause (c), the
Revolver Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

 

2.10        Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement (including
without limitation the provisions of Article III and this Section 2.10(a)), upon
the request of Borrower made in accordance herewith not later than seven
(7) days before the Maturity Date, the Issuing Lender shall issue letters of
credit denominated in Dollars for the account of Borrower and, if requested by
Borrower, for the benefit of one of its Affiliates (each, a “Letter of Credit”),
and, subject to the provisions of Section 2.1(a)(iii), the Issuing Lender shall
amend, renew or extend any Letter of Credit.  Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by any of the individuals identified
on Exhibit R-1 attached hereto (or, in certain cases, two of such individuals,
all as set forth in further detail in Exhibit R-1 attached hereto) and delivered
to the Issuing Lender and Agent via hand delivery, telefacsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance satisfactory to the Issuing Lender in

 

32

--------------------------------------------------------------------------------


 

its sole and absolute discretion and shall specify (i) the amount of such Letter
of Credit, (ii) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (iii) the expiration of such Letter of Credit, (iv) the name
and address of the beneficiary thereof, (v) the identity of Borrower’s Affiliate
for whose benefit such Letter of Credit shall be issued in the event that
Borrower requests that the issuing Lender issue a Letter of Credit for the
benefit of one of its Affiliates, and (vi) such other information (including, in
the case of an amendment, renewal, or extension, identification of the
outstanding Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit.  It is
hereby acknowledged that the Issuing Lender shall have no obligation to issue a
Letter of Credit (A) if, after giving effect to the issuance of such requested
Letter of Credit, (1) the Letter of Credit Usage would exceed $25,000,000,
(2) the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
amount of the Revolving Credit Facility Usage, or (3) the Letter of Credit Usage
would exceed the Borrowing Base at such time less the amount of the Revolving
Credit Facility Usage, (B) at any time when one or more of the Lenders is a
Defaulting Lender, but only until such time as either (1) the Revolver
Commitments of the Defaulting Lender or Defaulting Lenders have been assumed by
a Lender that is not a Defaulting Lender, (2) the Maximum Revolver Amount has
been reduced by the amount of such Defaulting Lender’s or Defaulting Lenders’
Revolver Commitments or (3) such Defaulting Lender’s Letter of Credit exposure
has been cash collateralized, (C) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (D) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.  Agent shall provide a report to each Lender on a
quarterly basis setting forth the then current Letter of Credit Usage and
Lender’s Pro Rata Share thereof.

 

(b)           Each Letter of Credit shall have an expiry date no later than the
earlier to occur of (i) one year after the issuance or renewal of such Letter of
Credit and (ii) the Maturity Date, and all Letters of Credit shall be in form
and substance acceptable to the Issuing Lender in its sole and absolute
discretion.  Notwithstanding the foregoing, to the extent Borrower so requests
with respect to any new Letter of Credit issued hereunder, the Issuing Lender
agrees to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”).  Unless otherwise directed by the Issuing
Lender, Borrower shall not be required to make a specific request to the Issuing
Lender for any such renewal.  Once an Auto-Renewal Letter of Credit has been
issued, each Lender with a Revolver Commitment shall be deemed to have
authorized the Issuing Lender to permit the renewal of such Letter of Credit at
any time prior to an expiry date not later than the Maturity Date (subject to
the cash collateral requirement of Section 2.1(a)(iii)); provided that the
Issuing Lender shall not permit any such renewal if (x) the Issuing Lender has
determined in its reasonable discretion that it would have no obligation at

 

33

--------------------------------------------------------------------------------


 

such time to issue such Letter of Credit in its renewed form under
Section 2.10(a), or (y) it has received notice on or before the day that is
seven Business Days before the renewal date from Agent, any Lender or Borrower
that one or more of the applicable conditions specified in Section 3.2 (other
than 3.2(d)) are not then satisfied.  The foregoing to the contrary
notwithstanding, any change to the face amount of any Letter of Credit shall
only be made pursuant to an amendment thereto in accordance with the provisions
of this Agreement, and in no event shall Agent or the Issuing Lender issue a
Letter of Credit which provides for an automatic increase, automatic decrease or
other automatic change to the face amount of any Letter of Credit.

 

(c)           If the Issuing Lender is obligated to advance funds under a Letter
of Credit, Borrower shall reimburse such L/C Disbursement to the Issuing Lender
by paying to Agent an amount equal to such L/C Disbursement not later than
1:00 p.m. (Pacific Time) on the date that such L/C Disbursement is made, if
Borrower shall have received written or telephonic notice of such L/C
Disbursement prior to 9:00 a.m. (Pacific Time) on such date, or, if such notice
has not been received by Borrower prior to 9:00 a.m. (Pacific Time) on such
date, then not later than 1:00 p.m. (Pacific Time) on the Business Day
immediately following the day that Borrower receives such notice.  Such
reimbursement shall be made in Dollars.  In the absence of such reimbursement,
the L/C Disbursement immediately and automatically shall be deemed to be an
Advance hereunder and, thereafter, shall bear interest at the rate then
applicable to Advances that are Base Rate Loans under Section 2.3.  To the
extent an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance.  To the extent Borrower has provided to Agent cash or
Cash Equivalents to cash collateralize outstanding Letters of Credit pursuant to
the provisions of this Agreement, and if no other reimbursement obligation for a
separate L/C Disbursement exists, then Agent may utilize the cash collateral to
reimburse the Issuing Lender for such L/C Disbursement.  Promptly following
receipt by Agent of any payment from Borrower pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.10(d) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.

 

(d)           Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.10(c) which is deemed to be an Advance hereunder, each
Lender agrees to fund in Dollars in immediately available funds its Pro Rata
Share of any Advance deemed made pursuant to the foregoing subsection on the
same terms and conditions as if Borrower had requested such Advance and Agent
shall promptly pay to the Issuing Lender the amounts so received by it from the
Lenders.  By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit, and each such
Lender agrees to pay to Agent in Dollars in immediately available funds, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of any payments made
by the Issuing Lender under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to Agent in Dollars in immediately available funds, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender and not reimbursed by Borrower on the
date due as provided in clause (c) above, or of any reimbursement payment

 

34

--------------------------------------------------------------------------------


 

required to be refunded to Borrower for any reason.  Each Lender acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount in Dollars in immediately available funds equal to its
respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender
pursuant to this Section 2.10(d) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Article III hereof.  If any such Lender fails to make available to Agent the
amount of such Lender’s Pro Rata Share of each L/C Disbursement made by the
Issuing Lender in respect of such Letter of Credit as provided in this Section,
(i) such Lender shall be deemed to be a Defaulting Lender, (ii) Agent (for the
account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full, and (iii) Agent shall be authorized by Borrower and
each Lender to request that the Lenders fund an additional Advance equal to such
Defaulting Lender’s Pro Rata Share of such L/C Disbursement (subject in any
event to the limitation set forth in the proviso in Section 2.1(a)(i)(A)).

 

(e)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct or
violation of the express terms of this Agreement by the Issuing Lender or any
other member of the Lender Group.  The indemnity set forth above is in addition
to any other indemnity set forth in this Agreement or in any other Loan Document
(including the indemnities by Borrower set forth in Section 8.2 hereof), and
shall not be deemed to limit the provisions of any other indemnity or any other
similar provision set forth herein or therein.  Borrower agrees to be bound by
the Issuing Lender’s good faith interpretations of any Letter of Credit issued
by the Issuing Lender to or for Borrower’s account, even though this
interpretation may be different from Borrower’s own, and Borrower understands
and agrees that the Lender Group shall not be liable for any error, negligence,
or mistake, whether of omission or commission, in following Borrower’s
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto.  Borrower hereby acknowledges and agrees
that neither the Lender Group nor the Issuing Lender shall be responsible for
delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

 

(f)            Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and immediately shall be reimbursable by Borrower to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrower that the issuance charge imposed by the Issuing Lender is fixed at
0.125% per annum times the undrawn amount of each Letter of Credit, which shall
in no event be less than a minimum of $500 and no greater than a maximum of
$1,500, and that the Issuing Lender also imposes a schedule of charges for
amendments, extensions, drawings, and renewals, which shall be no more than the
rates therefor that have been most recently published by CNB.

 

(g)           If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application

 

35

--------------------------------------------------------------------------------


 

thereof by any Governmental Authority, or (ii) compliance by the Lender Group
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(x) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(y) there shall be imposed on the Lender Group any other condition regarding any
Letter of Credit issued pursuant hereto, and the result of the foregoing is to
increase, directly or indirectly, the cost to the Lender Group of issuing,
making, guaranteeing, or maintaining any Letter of Credit or to reduce the
amount receivable in respect thereof by the Lender Group, then, and in any such
case, Agent may, at any time within a reasonable period after the additional
cost is incurred or the amount received is reduced, notify Borrower, and
Borrower shall pay on demand such amounts as Agent may specify to be necessary
to compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

 

For the avoidance of doubt, Sections 2.10(e)-(g) shall not apply to Taxes, which
shall be governed by Section 10.11.

 

2.11        Fees.

 

(a)           Unused Line Fee.  An unused line fee shall be due and payable
quarterly in arrears on the first day of each fiscal quarter in an amount equal
to 0.375% per annum times the result of (i) the aggregate amount of the Maximum
Revolver Amount at such time, less (ii) the sum of (A) the average Daily Balance
of Advances that were outstanding during the immediately preceding fiscal
quarter, plus (B) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding fiscal quarter; provided that no unused line fee shall
be due and payable if the average Daily Balance of Advances that were
outstanding during the immediately preceding fiscal quarter was greater than 75%
of the Maximum Revolver Amount. Notwithstanding the foregoing, no unused line
fee shall accrue or be payable with respect to the unused Revolver Commitments
of any Defaulting Lender for the period for which it is a Defaulting Lender.

 

(b)           Fee Letter Fees.  Borrower shall pay to Agent, as and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

 

2.12        Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Loans made by the Lenders (or Agent on
behalf thereof) to Borrower or for Borrower’s account and all interest, fees,
and expenses (in each case, as and when payable hereunder or under the other
Loan Documents (which shall exclude Bank Product Obligations)).  Agent shall
render statements regarding the Loan Account to Borrower, including

 

36

--------------------------------------------------------------------------------


 

principal, interest, fees, and including an itemization of all expenses owing,
and, subject to the entries in the Register, which shall be controlling absent
manifest error, such statements shall be conclusively presumed to be correct and
accurate (absent manifest error) and constitute an account stated between
Borrower and Agent unless, within 90 days after receipt thereof by Borrower,
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

 

2.13        Increased Costs.  If after the Closing Date, the adoption of, or any
change in, any applicable law, rule, or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Agent or the
Lenders (or their Affiliates) with any request, guideline, or directive
(irrespective of whether having the force of law) of any Governmental Authority
(a “Regulatory Change”) shall impose, modify, or deem applicable any reserve,
special deposit, or similar requirement (including any such requirement imposed
by the Federal Reserve Board, but excluding with respect to any LIBOR Rate Loan
any such requirement included in the calculation of the LIBOR Rate, as
applicable) against Assets of, deposits with, or for the account of, or credit
extended by, Agent or the Lenders (or their Affiliates) or shall impose on Agent
or the Lenders (or their Affiliates) or the interbank eurodollar market any
other condition affecting its LIBOR Rate Loans, as applicable, or its obligation
to make LIBOR Rate Loans, as applicable, then, Agent may, by written notice
given to Borrower, require Borrower to pay to the Lender Group such additional
amounts as shall compensate the Lender Group for any such increased cost,
reduction, loss, or expense actually incurred by the Lender Group in connection
with the Loans for the 90 day period preceding the date on which such notice is
given and during each fiscal quarter thereafter.  Any such request for
compensation by Agent under this Section 2.13 shall set forth the basis of
calculation thereof and shall, in the absence of manifest error, be conclusive
and binding for all purposes.  Notwithstanding anything to the contrary herein,
(a) the Dodd—Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines and directives relating thereto or issued in
connection therewith, all interpretations and applications thereof, and (b) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, and in each case pursuant to Basel III, for the purposes of this
Agreement be deemed to be adopted subsequent to the date hereof regardless of
the dated enacted, adopted or issued.

 

2.14        Suspension of LIBOR Rate Loans.  If Agent, on any Eurodollar
Business Day, is unable to determine the Base LIBOR Rate applicable for a new,
continued, or converted LIBOR Rate Loan for any reason, or any law, regulation,
or governmental order, rule or determination, makes it unlawful for any Lender
to make a LIBOR Rate Loan, Borrower’s right to select LIBOR Rate Loans will be
suspended until Agent is again able to determine the Base LIBOR Rate or such
Lender is able to make LIBOR Rate Loans, as the case may be.  During such
suspension, new Loans, outstanding Base Rate Loans, and LIBOR Rate Loans whose
Interest Periods terminate may only be Base Rate Loans.  Any such determination
shall, in the absence of manifest error, be conclusive and binding for all
purposes.

 

2.15        Funding Sources.  Nothing herein shall be deemed to obligate the
Lenders (or Agent on behalf thereof) to obtain the funds to make any Loan in any
particular place or

 

37

--------------------------------------------------------------------------------


 

manner and nothing herein shall be deemed to constitute a representation by
Agent or any Lender that it has obtained or will obtain such funds in any
particular place or manner.

 

2.16        Place of Loans.  All Loans made hereunder shall be disbursed by
credit to (a) with respect to Loans that are requested by Borrower to be sent to
Borrower in the applicable Request for Borrowing, to the Designated Account, or
(b) as may otherwise be agreed to between Borrower and Agent.

 

2.17        Survivability.  Borrower’s obligations under Section 2.13 hereof
shall survive repayment of the Loans made hereunder and termination of the
Revolver Commitments for a period of 90 days after such repayment and
termination.

 

2.18        [Intentionally Omitted.]

 

2.19        Mitigation of Obligations.  If any Lender or the Issuing Lender
requests compensation under Section 2.10(g) or Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 10.11, then such
Lender or the Issuing Lender shall use reasonable efforts to promptly designate
a different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches, if (i) in the reasonable
judgment of such Lender or the Issuing Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Sections 2.10(g), 2.13, or
10.11, as applicable, and (ii) in the reasonable judgment of such Lender or the
Issuing Lender, such designation or assignment would not subject such Lender or
the Issuing Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender or the Issuing Lender. 
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender or the Issuing Lender in connection with any
such designation or assignment.

 

ARTICLE III

 

CONDITIONS TO LOANS

 

3.1          Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit hereunder is,
in addition to the conditions set forth in Section 3.2 hereof, subject to the
fulfillment, to the reasonable satisfaction of Agent and each Lender and its
counsel, of each of the following conditions on or before the Closing Date:

 

(a)           Borrower shall have executed and delivered to Agent the Disclosure
Statement required under this Agreement.  The form and content of the Disclosure
Statement shall be reasonably satisfactory to Agent;

 

(b)           Agent shall have received this Agreement, the Fee Letter, the
Guaranty, the Security Agreement, the Intercompany Subordination Agreement and
each other Loan Document not previously delivered to it, each duly executed and
delivered by each party thereto (other than Agent or any Lender), each in form
and substance reasonably satisfactory to Agent;

 

38

--------------------------------------------------------------------------------


 

(c)           Agent shall have received the written opinions, dated the date of
this Agreement, of counsel to Borrower, with respect to this Agreement, which
written opinions shall be in form and substance reasonably satisfactory to Agent
and its counsel;

 

(d)           Agent shall have received certified copies of all effective
financing statements, if any, which name as debtor Borrower, in each case, none
of which statements shall evidence Liens other than Permitted Liens;

 

(e)           Agent shall have received a certificate of status with respect to
each Loan Party dated within 30 days of the date of this Agreement, or confirmed
by telefacsimile, if telefacsimile confirmation is available, such certificate
to be issued by the Secretary of State of the jurisdiction of organization of
each Loan Party, which certificate shall indicate that such Loan Party is in
good standing in such State;

 

(f)            Agent shall have received certificates of status with respect to
each Loan Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which such Loan
Party’s failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that such Loan Party is in
good standing or duly qualified in such jurisdictions;

 

(g)           Agent shall have received a copy of each Loan Party’s Governing
Documents, certified by a Responsible Officer with respect to such Loan Party;

 

(h)           Agent shall have received a copy of the resolutions or the
unanimous written consent with respect to each Loan Party, certified as of the
Closing Date by a Responsible Officer of such Loan Party, authorizing (A) the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party, and (B) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Loan
Party in connection herewith and therewith;

 

(i)            Agent shall have received a signature and incumbency certificate
of the Responsible Officer with respect to Borrower executing this Agreement,
the Fee Letter, the Security Agreement, and the other Loan Documents not
previously delivered to Agent to which Borrower is a party, certified by a
Responsible Officer with respect to Borrower;

 

(j)            Agent shall have received a signature and incumbency certificate
of the Responsible Officer with respect to Guarantor executing the Guaranty and
the other Loan Documents not previously delivered to Agent to which Guarantor is
a party, certified by a Responsible Officer with respect to Guarantor;

 

(k)           Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement for which the
Borrower has received an invoice at least 2 Business Days prior to the Closing
Date and all fees due on the Closing Date pursuant to the Fee Letter;

 

39

--------------------------------------------------------------------------------


 

(l)            Agent shall have received a certificate executed by a Responsible
Officer with respect to each Loan Party to the effect that such Loan Party has
obtained all orders, consents, approvals, and other authorizations and has made
all filings and other notifications (governmental or otherwise) required in
connection with the Loan Documents, other than orders, consents, approvals,
authorizations, filings or notifications the failure to obtain or make, as
applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole;

 

(m)          Agent shall have received a certificate executed by a Responsible
Officer with respect to each Loan Party to the effect that no litigation,
inquiry, other action or proceeding (governmental or otherwise), or injunction
or other restraining order shall be pending or overtly threatened that could
reasonably be expected to have:  (i) a material adverse effect on the ability of
the Loan Parties, taken as a whole, to repay the Loans and the Letters of
Credit, or (ii) a Material Adverse Effect on the Loan Parties, taken as a whole;
and

 

(n)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered or
executed or recorded and shall be in form and substance reasonably satisfactory
to Agent and its counsel.

 

3.2          Conditions Precedent to All Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advance hereunder (or to
extend any other credit hereunder) is subject to the fulfillment, at or prior to
the time of the making of such extension of credit, of each of the following
conditions:

 

(a)           the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that such representation or warranty is
qualified or modified by materiality) on and as of the date of such extension of
credit as though made on and as of such date (except to the extent that such
representations and warranties solely relate to an earlier date);

 

(b)           no Event of Default or Unmatured Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making of such extension of credit;

 

(c)           Borrower shall have delivered to Agent a Request for Borrowing
pursuant to the terms of Section 2.6 hereof; and

 

(d)           the proceeds of such extension of credit shall have been, and
shall be (after giving effect to such requested extension of credit), used to
(i) fund certain fees, costs and expenses incurred in connection with this
Agreement and the other Loan Documents, (ii) finance Investments by Borrower,
and (iii) finance general working capital needs and other corporate purposes of
the Borrower.

 

3.3          Maturity Date.  This Agreement shall continue in full force and
effect for a term ending on the earlier of (the “Initial Maturity Date”):
(a) March 11, 2016, and (b) such earlier date on which the Loans shall become
due and payable in accordance with the terms of this Agreement and the other
Loan Documents; provided, however, that to the extent no Event of

 

40

--------------------------------------------------------------------------------


 

Default or Unmatured Event of Default has occurred and is continuing at any time
on or after December 31, 2015, Borrower shall have the option at any time prior
to the Initial Maturity Date (the “One Year Extension Option”) to extend the
term of this Agreement for a one (1) year period beyond the Initial Maturity
Date (the “Extended Maturity Date”) to March 10, 2017, so long as Borrower
(i) pays any and all fees that are required to be paid in connection therewith
pursuant to the terms of the Fee Letter, and (ii) provides written notice to
Agent of the exercise by Borrower of the One Year Extension Option.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty to the extent that such
representation or warranty is qualified or modified by materiality), as of the
Closing Date, on and as of the date of each Loan, and on and as of the date of
each issuance of, renewal of, or amendment to any Letter of Credit (other than
technical amendments to any Letter of Credit that do not change the maturity
date thereof, the face amount thereof, the amount of any fees or other charges
with respect thereto, or any other material term set forth therein), as though
made on and as of the date of the making of such Loan or on and as of the date
of such issuance of, renewal of, or amendment to any Letter of Credit (other
than technical amendments to any Letter of Credit that do not change the
maturity date thereof, the face amount thereof, the amount of any fees or other
charges with respect thereto, or any other material term set forth therein)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

4.1          Due Organization.  Borrower is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware and is duly qualified to conduct business in all jurisdictions where
its failure to do so could reasonably be expected to have a Material Adverse
Effect on Borrower.

 

4.2          Interests in Borrower.

 

(a)           As of the Closing Date, all of the equity interests in Borrower
are owned by the Persons identified in the Disclosure Statement.

 

(b)           Borrower may amend the Disclosure Statement with respect to this
Section 4.2 to reflect changes that would not, individually or in the aggregate,
result in a Change of Control Event.

 

4.3          Requisite Power and Authorization.  Borrower has all requisite
limited liability company power to execute and deliver this Agreement and the
other Loan Documents to which it is a party, and to borrow the sums provided for
in this Agreement.  Borrower has all governmental licenses, authorizations,
consents, and approvals necessary to own and operate its

 

41

--------------------------------------------------------------------------------


 

Assets and to carry on its businesses as now conducted and as proposed to be
conducted, other than licenses, authorizations, consents, and approvals that are
not currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.  The execution, delivery, and performance of this Agreement and the other
Loan Documents have been duly authorized by Borrower and all necessary limited
liability company action in respect thereof has been taken, and the execution,
delivery, and performance thereof do not require any consent or approval of any
other Person that has not been obtained (except for such consents or approvals
as could not reasonably be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole).

 

4.4          Binding Agreements.  This Agreement and the other Loan Documents to
which Borrower is a party, when executed and delivered by Borrower, will
constitute the legal, valid, and binding obligations of Borrower, enforceable
against Borrower in accordance with their terms except as the enforceability
hereof or thereof may be affected by: (a) bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights generally, and (b) equitable principles of general
applicability (whether considered in a proceeding in equity or law).

 

4.5          Other Agreements.  The execution, delivery, and performance by
Borrower of this Agreement and the other Loan Documents to which it is a party,
and the execution, delivery and performance by Guarantor of the Loan Documents
to which it is a party, do not and will not: (a) violate (i) any provision of
any federal (including the Exchange Act), state, or local law, rule, or
regulation (including Regulations T, U, and X of the Federal Reserve Board)
binding on any Loan Party, (ii) any order of any domestic Governmental
Authority, court, arbitration board, or tribunal binding on any Loan Party, or
(iii) the Governing Documents of any Loan Party, or (b) contravene any
provisions of, result in a breach of, constitute (with the giving of notice or
the lapse of time) a default under, or result in the creation of any Lien (other
than a Permitted Lien) upon any of the Assets of any Loan Party pursuant to, any
Contractual Obligation of any Loan Party, or (c) require termination of any
Contractual Obligation of any Loan Party, or (d) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.

 

4.6          Litigation: Adverse Facts.

 

(a)           There is no action, suit, proceeding, or arbitration (irrespective
of whether purportedly on behalf of any Loan Party) at law or in equity, or
before or by any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
pending or, to the actual knowledge of Borrower, threatened in writing against
or affecting any Loan Party, that could reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole, or could
reasonably be expected to materially and adversely affect such Person’s ability
to perform its obligations under the Loan Documents to which it is a party
(including Borrower’s ability to repay any or all of the Loans when due);

 

(b)           None of the Loan Parties is: (i) in violation of any applicable
law in a manner that could reasonably be expected to have a Material Adverse
Effect on the Loan

 

42

--------------------------------------------------------------------------------


 

Parties, taken as a whole, or (ii) subject to or in default with respect to any
final judgment, writ, injunction, decree, rule, or regulation of any court or of
any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, in a manner that
could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, or could reasonably be expected to materially and
adversely affect such Person’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s ability to repay any or
all of the Loans when due); and

 

(c)           (i) there is no action, suit, proceeding or, to the best of
Borrower’s knowledge, investigation pending or, to the best of Borrower’s
knowledge, threatened in writing against or affecting any Loan Party that
questions the validity or the enforceability of this Agreement or other the Loan
Documents, and (ii) there is no action, suit, or proceeding pending against or
affecting any Loan Party pursuant to which, on the date of the making of any
Loan hereunder or on the date of each issuance of, renewal of, or amendment to
any Letter of Credit (other than technical amendments to any Letter of Credit
that do not change the maturity date thereof, the face amount thereof, the
amount of any fees or other charges with respect thereto, or any other material
term set forth therein), there is not in effect a binding injunction that could
reasonably be expected to materially and adversely affect the validity or
enforceability of this Agreement or the other Loan Documents.

 

4.7          Government Consents.  Other than such as may have previously been
obtained, filed, or given, as applicable, no consent, license, permit, approval,
or authorization of, exemption by, notice to, report to or registration, filing,
or declaration with, any Governmental Authority is required in connection with
the execution, delivery, and performance by the Loan Parties of the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.8          Title to Assets; Liens.  Except for Permitted Liens, all of the
Collateral and equity Securities issued by the Loan Parties’ Subsidiaries held
by the Loan Parties are free from all Liens of any nature whatsoever.  Except
for Permitted Liens, the Loan Parties have good and sufficient title to all of
their Collateral and equity Securities issued by the Loan Parties’ Subsidiaries
held by the Loan Parties.  Neither this Agreement, nor any of the other Loan
Documents, nor any transaction contemplated under any such agreement will affect
any right, title, or interest of any Loan Party in and to any of the Collateral
in a manner that could reasonably be expected to have a Material Adverse Effect
on the Loan Parties, taken as a whole.

 

4.9          Payment of Taxes.  All tax returns and reports of the Loan Parties
(and all parent entities of such Loan Parties with which any Loan Party is or
has been consolidated or combined) required to be filed by it have been timely
filed (inclusive of any permitted extensions), and all Taxes, governmental
assessments, fees, and amounts required to be withheld and paid to a
Governmental Authority and all other governmental charges in excess of $10,000
in the aggregate imposed upon the Loan Parties, and upon their Assets, income,
and franchises, that are due and payable have been paid, except to the extent
that: (a) the failure to file such returns or reports, or pay such Taxes,
assessments, fees, withholdings, or other governmental charges, as applicable,
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, or (b) other than with respect to Taxes, assessments,
fees, withholdings, charges or claims which have become a federal tax Lien upon
any of any Loan

 

43

--------------------------------------------------------------------------------


 

Party’s Assets, such Tax, assessment, fee, withholding, charge, or claim is
being contested, in good faith, by appropriate proceedings promptly instituted
and diligently conducted, and an adequate reserve or other appropriate
provision, if any, shall have been made as required in order to be in conformity
with GAAP.  Borrower does not know of any proposed, asserted, or assessed tax
deficiency against it or Guarantor that, if such deficiency existed and had to
be rectified, could reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.

 

4.10        Governmental Regulation.

 

(a)           The Loan Parties are not, nor immediately after the application by
Borrower of the proceeds of the Loans will they be, required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.

 

(b)           No Loan Party holds any interest in any Margin Securities. No part
of the proceeds of the loans made to Borrower will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

 

(c)           No Loan Party is subject to regulation under the Federal Power Act
or any federal, state, or local law, rule, or regulation generally limiting its
ability to incur Debt.

 

4.11        Disclosure.  No representation or warranty of any Loan Party
contained in this Agreement or any other document, certificate, or written
statement furnished to Agent or any Lender by or on behalf of Borrower with
respect to the business, operations, Assets, or condition (financial or
otherwise) of the Loan Parties for use solely in connection with the
transactions contemplated by this Agreement (other than projections, pro forma
financial statements and budgets and information of a general economic or
industry-wide nature) contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading.  There is no fact actually known to Borrower (other than
matters of a general economic industry-wide nature) that Borrower believes
reasonably could be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, that has not been disclosed herein or in such other
documents, certificates, and statements furnished to Agent or any Lender for use
in connection with the transactions contemplated hereby.

 

4.12        Debt.  Borrower does not have any Debt outstanding other than Debt
permitted by Section 6.1 hereof.

 

4.13        Existing Defaults.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations contained in any Contractual
Obligation applicable to it, and no condition exists which, with or without the
giving of notice or the lapse of time, would constitute a default under any such
Contractual Obligation, except, in any such case, where the consequences, direct
or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

44

--------------------------------------------------------------------------------


 

4.14        No Default; No Material Adverse Effect.

 

(a)           No Event of Default or Unmatured Event of Default has occurred and
is continuing or would result from any proposed Loan or Letter of Credit.

 

(b)           No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

4.15        Pledged Investments.  As to each Investment that is identified by
Borrower as a Pledged Investment on the Schedule B-1 or the most recent Pledged
Investments Report submitted to Agent, such Pledged Investments (a) are subject
to a valid and perfected first priority Agent’s Lien, (b) are owned by Borrower
free and clear of all other Liens (other than Liens in favor of Agent) and
(c) constitute Performing Obligations.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized or other satisfactory
arrangements are made in accordance with the provisions of
Section 2.8(a) hereof, other than contingent indemnification Obligations as to
which no claim has been asserted or is anticipated and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement) and all other
amounts due hereunder, and except as set forth in the Disclosure Statement with
specific reference to the Section of this Article V affected thereby concerning
matters which do not conform to the covenants of this Article V, Borrower will
do each and all of the following:

 

5.1          Accounting Records and Inspection.  Maintain adequate financial and
accounting books and records (which may be in the form of the consolidated
financial statements and records of Guarantor) in accordance with sound business
practices and, to the extent so required, GAAP consistently applied, and permit
any representative of Agent (and after the occurrence and during the continuance
of an Event of Default, any representatives of each Lender) upon reasonable
notice to Borrower, at any time during usual business hours, to inspect, audit,
and examine such books and records and to make copies and take extracts
therefrom, and to discuss its affairs, financing, and accounts with Borrower’s
or Guarantor’s officers and independent public accountants (provided that
Borrower shall have the opportunity to be present at any meeting with its
independent public accountants); provided that unless an Event of Default has
occurred and is continuing, no more than one inspection per year may be made at
Borrower’s expense.  Subject to Section 11.10 Borrower shall furnish Agent with
any information reasonably requested by Agent regarding Borrower’s business or
finances promptly upon request.

 

45

--------------------------------------------------------------------------------


 

5.2          Other Information.  Furnish to Agent:

 

(a)           Within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, within 75 days of the end of the
fourth fiscal quarter of each fiscal year of Borrower,  and within 5 Business
Days of any determination by Borrower of any impairment charge or other
reduction in the Fair Market Value of any Pledged Investment that is determined
prior to the end of any fiscal quarter, a Pledged Investments Certificate which
shall include, among other things, a reasonably detailed calculation of the fair
market value of the Pledged Investments; provided that Agent and Lenders hereby
agree and acknowledge that Borrowers may add new Investments as Pledged
Investments or replace existing Pledged Investments by identifying such new
Investments as Pledged Investments for purposes of Schedule B-1 in any Pledged
Investments Certificate (which such Investments, subject to the conditions set
forth below, will thereafter be deemed to be Pledged Investments on Schedule
B-1), so long as (i) such new Investments (A) are subject to a valid and
perfected first priority Agent’s Lien, (B) are owned by Borrower free and clear
of all other Liens (other than Liens in favor of Agent) and (C) constitute
Performing Obligations and (ii) Borrower delivers to Agent an updated Pledged
Investments Certificate which includes all Pledged Investments, including new
Investments to be included. Upon receipt by Agent of such updated Pledged
Investments Certificate delivered pursuant to Section 5.2 of the Credit
Agreement, the Investments identified therein as a Pledged Investment shall
thereafter constitute Pledged Investments for all purposes hereunder and any
existing Pledged Investment identified in such Pledged Investments Certificate
to be released shall be deemed automatically released from the Agent’s Lien
under the Loan Documents and shall no longer constitute Pledged Investments
hereunder.

 

(b)           notice, as soon as possible and, in any event, within 5 days after
Borrower has knowledge, of: (i) the occurrence of any Event of Default or any
Unmatured Event of Default; or (ii) any default or event of default as defined
in any evidence of Debt of Borrower or under any material agreement, indenture,
or other instrument under which such Debt has been issued, irrespective of
whether such Debt is accelerated or such default waived.  In any such event,
Borrower also shall supply Agent with a statement from a Responsible Officer of
Borrower, setting forth the details thereof and the action that Borrower
proposes to take with respect thereto; provided, that Borrower shall not be
required to provide any information that reasonably would be expected to result
in a waiver of any attorney-client privilege of Borrower;

 

(c)           as soon as practicable, any written report pertaining to material
items in respect of Borrower’s internal control matters submitted to Borrower by
its independent accountants in connection with each annual audit of the
financial condition of Guarantor;

 

(d)           as soon as practicable, written notice of any condition or event
which has resulted or could reasonably be expected to result in a Material
Adverse Effect on the Loan Parties, taken as a whole;

 

(e)           promptly upon becoming aware of any Person’s seeking to obtain or
threatening to seek to obtain, in either case in writing, a decree or order for
relief with respect to any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, or other similar law now or hereafter in
effect, a written notice thereof specifying what action Borrower is taking or
proposes to take with respect thereto;

 

46

--------------------------------------------------------------------------------


 

(f)            promptly, copies of all amendments to the Governing Documents of
any Loan Party except for (i) immaterial amendments or waivers permitted by such
Governing Documents not requiring the consent of the holders of the equity
Securities in the applicable Loan Party, or (ii) amendments or waivers which
would not, either individually or collectively, be materially adverse to the
interests of the Lender Group;

 

(g)           prompt notice of:

 

(i)            all legal or arbitral proceedings, and all proceedings by or
before any governmental or regulatory authority or agency, against or, to the
knowledge of Borrower, threatened in writing against or affecting any Loan Party
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole, or on the timely payment
of the principal of or interest on the Loans, or the enforceability of this
Agreement or the other Loan Documents, or the rights and remedies of the Lender
Group hereunder or thereunder, as applicable;

 

(ii)           the acquisition by any Loan Party of any Margin Securities;

 

(iii)          the issuance by any United States of America federal or state
court or any United States of America federal or state regulatory authority of
any injunction, order, or other restraint prohibiting, or having the effect of
prohibiting or delaying, the making of the Loans or issuing Letters of Credit,
or the institution of any litigation or similar proceeding seeking any such
injunction, order, or other restraint, in each case, of which Borrower has
knowledge; and

 

(h)           [intentionally omitted]

 

(i)            reasonably promptly, such other information and data (other than
monthly financial statements) with respect to the Loan Parties, as from time to
time may be reasonably requested by Agent, who may then deliver such information
to any Lender (including any information reasonably requested by Agent to enable
Agent or any Lender to comply with any of the requirements under Regulations T,
U or X of the Federal Reserve Board).

 

5.3          Existence.  Except as permitted by Section 6.6, preserve and keep
in full force and effect, at all times, its existence.

 

5.4          Payment of Taxes and Claims.  Pay all Taxes, governmental
assessments, and other governmental charges in excess of $10,000 in the
aggregate imposed upon it or any of its Assets or in respect of any of its
businesses, incomes, or Assets before any penalty or interest accrues thereon,
and all claims in excess of $10,000 in the aggregate (including claims for
labor, services, materials, and supplies) for sums which have become due and
payable and which by law have or may become a Lien upon any of its Assets, prior
to the time when any penalty or fine shall be incurred with respect thereto;
provided, however, that, unless such Taxes, assessments, charges, or claims have
become a federal tax Lien on any of any Loan Party’s Assets, no such Tax,
assessment, charge, or claim need be paid if the same is being contested, in
good faith, by appropriate proceedings promptly instituted and diligently
conducted and if an adequate reserve or other appropriate provision, if any,
shall have been made therefor as required in order to be in conformity with
GAAP.

 

47

--------------------------------------------------------------------------------


 

5.5          Compliance with Laws.  Comply in all material respects with the
requirements of all applicable laws, rules, regulations (including Regulations
T, U and X of the Federal Reserve Board), and orders of any Governmental
Authority, noncompliance with which could reasonably be expected to have a
Material Adverse Effect on the Loan Parties taken as a whole.

 

5.6          Further Assurances.  At any time or from time to time upon the
request of Agent, Borrower shall, and shall cause each other Loan Party to,
execute and deliver such further documents and do such other acts and things as
Agent may reasonably request in order to effect fully the purposes of this
Agreement or the other Loan Documents and to provide for payment of the Loans
made hereunder, with interest thereon, in accordance with the terms of this
Agreement.

 

5.7          [Intentionally Omitted].

 

5.8          [Intentionally Omitted].

 

5.9          Foreign Qualification.  Borrower shall duly qualify to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on Loan Parties taken as a whole.

 

5.10        Promissory Notes. Within 5 Business Days after the Closing Date (or
such later date as agreed to by Agent in writing in its sole discretion), Loan
Parties shall have delivered or caused to be delivered to Agent originals of any
promissory notes (together with undated allonges executed in blank with respect
to any such promissory notes) or any other instrument evidencing Borrower’s
interest in the Pledged Investments.

 

ARTICLE VI

 

NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof other than contingent indemnification
Obligations as to which no claim has been asserted or is anticipated and other
than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and are not required to
be repaid or cash collateralized pursuant to the provisions of this Agreement)
and all other amounts due hereunder, and except as set forth in the Disclosure
Statement with specific reference to the Section of this Article VI affected
thereby concerning matters which do not conform to the covenants of this
Article VI, Borrower will not do any of the following:

 

48

--------------------------------------------------------------------------------


 

6.1          Debt.  Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any Debt,
except:

 

(a)           Debt evidenced by this Agreement and the other Loan Documents;

 

(b)           Contingent Obligations resulting from the endorsement of
instruments for collection in the ordinary course of business;

 

(c)           Debt owed by Borrower to Guarantor so long as such Debt is
subordinated pursuant to the Intercompany Subordination Agreement;

 

(d)           Debt which may be deemed to exist pursuant to any performance
bonds, surety bonds, statutory bonds, appeal bonds or similar obligations
incurred in the ordinary course of business in an aggregate outstanding amount
not to exceed $500,000 at any one time;

 

(e)           Debt in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

 

(f)            guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries in an aggregate outstanding amount at any one time not to exceed
$400,000;

 

(g)           Debt of Borrower under any Hedging Agreements so long as such
Hedging Agreements are used solely as a party of its normal business operations
as a risk management strategy or a hedge against changes resulting from market
operations and not as a means to speculate for investment purposes on trends and
shifts in financial or commodities markets;

 

(h)           Debt incurred in the ordinary course of business under incentive,
non-compete, consulting, deferred compensation, or other similar arrangements
incurred by Borrower;

 

(i)            Debt incurred in the ordinary course of business with respect to
the financing of insurance premiums;

 

(j)            Debt in respect of Taxes, governmental assessments or
governmental charges to the extent that payment thereof shall not at the time be
required to be made hereunder;

 

(k)           refinancings, renewals, or extensions of Debt described on the
Disclosure Statement with respect to this Section 6.1 so long as: (i) such
refinancings, renewals, or extensions do not result in an increase in the then
extant principal amount of the Debt so refinanced, renewed, or extended (other
than for accrued interest and premiums and fees), (ii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Debt so refinanced, renewed, or extended, nor are they on terms
or conditions that, taken as a whole, are materially more burdensome or
restrictive to Borrower, and (iii) the Debt that is refinanced, renewed, or
extended is not recourse to any Person that is liable on

 

49

--------------------------------------------------------------------------------


 

account of the Loans other than those Persons which were obligated with respect
to the Debt that was refinanced, renewed, or extended;

 

(l)            Debt described in the ACRC Pledge and Control Agreement as being
secured by the liens permitted pursuant to clause (p) of the definition of
“Permitted Liens” (as in effect on the Closing Date); and

 

(m)          other Debt of Borrower in an aggregate amount not to exceed
$500,000 at any time.

 

6.2          Liens.

 

(a)           Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its Assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except Permitted
Liens, or

 

(b)           enter into, assume, or permit to exist any agreement to refrain
from granting Liens on the Pledged Investments to or for the benefit of the
Lender Group.

 

6.3          [Intentionally Omitted.]

 

6.4          [Intentionally Omitted.]

 

6.5          Dividends.  At any time that the Revolving Credit Facility Usage is
greater than zero, Borrower shall not make or declare, directly or indirectly,
any dividend (in cash, return of capital, or any other form of Assets) on, or
make any other payment or distribution on account of, or set aside Assets for a
sinking or other similar fund for the purchase, redemption, or retirement of, or
redeem, purchase, retire, or otherwise acquire, any interest of any class of
equity interests in Borrower, whether now or hereafter outstanding, or grant or
issue any warrant, right, or option pertaining thereto, or other security
convertible into any of the foregoing, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Assets or in
obligations (collectively, a “Distribution”); notwithstanding the foregoing,
Borrower may make Distributions so long as (a) no Event of Default or Unmatured
Event of Default has occurred and is continuing or would result therefrom and
(b) no such Distribution could reasonably be expected to result in a violation
of any applicable provisions of Regulations T, U or X of the Federal Reserve
Board; provided, further, that, notwithstanding any of the foregoing, so long as
no Event of Default has occurred and is continuing or would result therefrom,
Borrower may make Distributions to Guarantor to enable Guarantor to make
distributions to its shareholders in an amount necessary to qualify as a “real
estate investment trust” as defined in Section 856 the Code (“REIT”) and avoid
the imposition of income and excise tax on Guarantor; provided, further,
however, if an Event of Default has occurred and is continuing or would result
therefrom, Borrower may make any such Distributions to Guarantor to enable
Guarantor to make distributions to its shareholders to qualify as a REIT, solely
if the sum of (i) unrestricted cash available to the Guarantor plus
(ii) unrestricted cash of Subsidiaries of the Guarantor (other than Subsidiaries
of Borrower) that may be distributed to the Guarantor by such Subsidiaries
without violating or causing a default under the governing documents and
agreements, contracts, indentures and other instruments to which such
Subsidiaries are a party (such sum the “Total Unrestricted Cash”), is less than
the amount of distributions that Guarantor is required to make

 

50

--------------------------------------------------------------------------------


 

for it to continue to qualify as a REIT. If the Total Unrestricted Cash is less
than the amount of distributions that Guarantor is required to make for it to
continue to qualify as a REIT (the difference between the amount of
distributions that Guarantor is required to make for it to continue to qualify
as a REIT and the Total Unrestricted Cash, the “Deficiency Amount”), Borrower
may make Distributions to Guarantor to enable Guarantor to make distributions to
its shareholders to qualify as a REIT, in an amount equal to Borrower’s Pro Rata
Share (as defined below) of the Deficiency Amount.  For the purposes of the
foregoing, “Borrower’s Pro Rata Share” shall mean the portion of the Deficiency
Amount equal to (x) the percentage of the Deficiency Amount represented by
(i) the aggregate amount of cash available to Borrower and its Subsidiaries,
divided by (ii) the sum of (A) the aggregate amount of cash available to
Borrower and its Subsidiaries, plus (B)  the aggregate amount of restricted cash
available to the Guarantor, plus (C) the aggregate amount of restricted cash of
Subsidiaries of the Guarantor (other than Borrower and Subsidiaries of Borrower)
times (y) the Deficiency Amount.  For the avoidance of doubt, any cash available
to Borrower and its Subsidiaries shall be deemed restricted cash for the
purposes of this Section 6.5.

 

6.6          Restriction on Fundamental Changes.  Change its name, change the
nature of its business, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its partnership interests (whether limited or
general) or membership interests, as applicable, or convey, sell, assign, lease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or Assets, whether now
owned or hereafter acquired (each, a “Fundamental Change”) except:

 

(a)           Borrower may sell Assets in accordance with the provisions of
Section 6.7 hereof;

 

(b)           Borrower may change its name or corporate, partnership or limited
liability structure so long as Borrower provides written notice thereof
(together with copies of any documents evidencing any such change) to Agent on
or before the date that is 60 days after the date when such name or structure
change occurs; and

 

(c)           the merger, consolidation or reorganization of any Person, on the
one hand, with and into Borrower, provided that (i) Borrower is the sole
surviving entity of such merger, consolidation or reorganization, (ii) the
Lender Group’s rights in any Assets of Borrower, including, without limitation,
the existence, perfection and priority of any Lien thereon, are not adversely
affected by such merger, consolidation or reorganization, (iii) upon the
consummation of such merger, consolidation or reorganization, Borrower expressly
reaffirms its Obligations to the Lender Group under this Agreement and the other
Loan Documents to which it is a party, and (iv) the consummation of such merger,
consolidation or reorganization does not result in a Change of Control Event.

 

6.7          Sale of Assets.  Sell, assign, transfer, convey, or otherwise
dispose of its Assets, whether now owned or hereafter acquired, except for
(a) the sale, assignment, transfer, conveyance or other disposition of any Asset
by Borrower the Distribution of which by Borrower to the holders of its Stock
would not result in an Event of Default or an Unmatured Event of Default
(provided, however, that a sale, assignment, transfer, conveyance or other
disposition of any equity Securities by Borrower will constitute a violation of
this Section 6.7 if a Change of

 

51

--------------------------------------------------------------------------------


 

Control Event would result therefrom), (b) the sale, assignment, transfer,
conveyance or other disposition of obsolete, worn out or surplus tangible
property, (c) any sale, assignment, transfer, conveyance or other disposition of
Assets for the liquidation, dissolution or winding up of a wholly-owned
Subsidiary of Borrower, (d) any transaction permitted by Section 6.5 of this
Agreement; (e) any other sale, assignment, transfer, conveyance or other
disposition of its Assets so long as, Borrower is in compliance with the
covenant set forth in Section 6.14 immediately before such sale, assignment,
transfer, conveyance or other disposition of its Assets, and immediately after
giving effect thereto.

 

6.8          Transactions with Shareholders and Affiliates.  Enter into or
permit to exist, directly or indirectly, any transaction (including the
purchase, sale, lease, or exchange of any Asset or the rendering of any service)
with any holder of 5% or more of any class of equity interests of Borrower or
any of its Subsidiaries or Affiliates, or with any Affiliate of Borrower or of
any such holder, in each case other than (x) a Loan Party, (y) any Subsidiary of
Borrower, or (z) any direct or indirect parent of Borrower that is also a
Subsidiary of Guarantor, on terms that are less favorable to such Loan Party,
than those terms that might be obtained at the time from Persons who are not
such a holder, Subsidiary, or Affiliate, or, if such transaction is not one in
which terms could be obtained from such other Person, on terms that are not
negotiated in good faith on an arm’s length basis.  Prior to Borrower or any of
its Subsidiaries engaging in any such transaction described in this Section 6.8,
other than transactions in de minimis amounts, Borrower shall determine that
such transaction has been negotiated in good faith and on an arm’s length basis;
such determination shall be evidenced by a certificate of a Responsible Officer
of Borrower to such effect.  In no event shall the foregoing restrictive
covenant apply to (a) Permitted Investments, (b) any transaction permitted by
Section 6.5, or (c) transactions involving the use, transfer, or other
disposition of any Assets, to the extent that (i) the Distribution by Borrower
of such Assets would not have violated this Agreement and (ii) such use,
transfer, or other Disposition would not otherwise result in an Event of Default
or an Unmatured Event of Default.

 

6.9          Conduct of Business.  Engage in any business other than the
businesses in which it is permitted to conduct under its Governing Documents, or
any businesses or activities substantially similar or related thereto.

 

6.10        Amendments or Waivers of Certain Documents; Actions Requiring the
Consent of Agent.  Without the prior written consent of Agent and the Required
Lenders, which consent shall not unreasonably be withheld or delayed, agree to
any amendment to or waiver of the terms or provisions of its Governing Documents
except for: (i) immaterial amendments or waivers permitted by such Governing
Documents not requiring the consent of the holders of the equity Securities in
the Borrower, or (ii) amendments or waivers which would not, either individually
or collectively, be materially adverse to the interests of the Lender Group.

 

6.11        Use of Proceeds.  Use the proceeds of the Loans made and Letters of
Credit issued hereunder for any purpose inconsistent with Section 3.2(d) hereof.

 

6.12        [Intentionally Omitted].

 

52

--------------------------------------------------------------------------------


 

6.13        Margin Regulation.  Use any portion of the proceeds of any of the
Loans or Letters of Credit in any manner which could reasonably be expected to
cause the Loans, the Letters of Credit, the application of such proceeds, or the
transactions contemplated by this Agreement to violate Regulations T, U or X of
the Federal Reserve Board, or any other regulation of such board, or to violate
the Exchange Act, or to violate the Investment Company Act of 1940.

 

6.14        Asset Value. Fail to maintain, at any time, together with its
Subsidiaries on a consolidated basis, Assets with an aggregate fair market value
of at least $500,000,000.

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1          Events of Default.  The occurrence of any one or more of the
following events, acts, or occurrences shall constitute an event of default
(“Event of Default”) hereunder:

 

(a)           Failure to Make Payments When Due.

 

(i)            Borrower shall fail to pay any amount owing hereunder with
respect to the principal of any of the Loans when such amount is due, whether at
stated maturity, by acceleration, or otherwise;

 

(ii)           Borrower shall fail to pay, within 10 days of the date when due,
any amount owing hereunder with respect to interest on any of the Loans or with
respect to any other amounts (including fees, costs, or expenses), other than
principal, payable in connection herewith;

 

(b)           Breach of Certain Covenants.

 

(i)            Borrower shall fail to perform or comply with any covenant, term,
or condition contained in Article VI of this Agreement;

 

(ii)           Borrower shall fail to perform or comply with any covenant, term,
or condition contained in Section 4.1 of the Security Agreement; or

 

(iii)          Borrower shall fail to perform or comply with any covenant, term,
or condition contained in Sections 5.1, 5.2(a), 5.2(b), 5.6, or 5.9 of this
Agreement and such failure shall not have been remedied or waived within 15 days
after the occurrence thereof;

 

(iv)          Borrower shall fail to perform or comply with any other covenant,
term, or condition contained in this Agreement or other Loan Documents to which
it is a party and such failure shall not have been remedied or waived within 30
days after receipt of notice from Agent of the occurrence thereof; provided,
however, that this clause (iv) shall not apply to: (1) the covenants, terms, or
conditions referred to in subsections (a) and (c) of this

 

53

--------------------------------------------------------------------------------


 

Section 7.1; or (2) the covenants, terms, or conditions referred to in clauses
(i), (ii) or (iii) above of this subsection (b);

 

(c)           Breach of Representation or Warranty.  Any financial statement,
representation, warranty, or certification made or furnished by Borrower under
this Agreement or in any document, letter, or other writing or instrument
furnished or delivered by Borrower to Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document to which it is a
party, or as an inducement to the Lender Group to enter into this Agreement or
any other Loan Document shall have been false, incorrect, or incomplete in any
material respect (except that such materiality qualifier shall not be applicable
to any representation or warranty to the extent that such representation or
warranty is qualified or modified by materiality) when made, effective, or
reaffirmed, as the case may be;

 

(d)           Involuntary Bankruptcy.

 

(i)            If an involuntary case seeking the liquidation or reorganization
of any Loan Party under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code or any similar proceeding shall be commenced against any Loan Party under
any other applicable law and any of the following events occur:  (1) such Person
consents to the institution of the involuntary case or similar proceeding;
(2) the petition commencing the involuntary case or similar proceeding is not
timely controverted; (3) the petition commencing the involuntary case or similar
proceeding is not dismissed within 60 days of the date of the filing thereof;
provided, however, that, during the pendency of such period, the Lender Group
shall be relieved of its obligation to make additional Loans; (4) an interim
trustee is appointed to take possession of all or a substantial portion of the
Assets of any Loan Party; or (5) an order for relief shall have been issued or
entered therein;

 

(ii)           A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, custodian, trustee,
or other officer having similar powers over any Loan Party to take possession of
all or a substantial portion of its Assets shall have been entered and, within
45 days from the date of entry, is not vacated, discharged, or bonded against,
provided, however, that, during the pendency of such period, the Lender Group
shall be relieved of its obligations to make additional Loans;

 

(e)           Voluntary Bankruptcy.  Any Loan Party shall institute a voluntary
case seeking liquidation or reorganization under Chapter 7 or Chapter 11,
respectively, of the Bankruptcy Code; any Loan Party shall file a petition,
answer, or complaint or shall otherwise institute any similar proceeding under
any other applicable law, or shall consent thereto; any Loan Party shall consent
to the conversion of an involuntary case to a voluntary case; or any Loan Party
shall consent or acquiesce to the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer with similar powers to take
possession of all or a substantial portion of its Assets; any Loan Party shall
generally fail to pay debts as such debts become due or shall admit in writing
its inability to pay its debts generally; or any Loan Party shall make a general
assignment for the benefit of creditors;

 

54

--------------------------------------------------------------------------------


 

(f)            Dissolution.  Any order, judgment, or decree shall be entered
decreeing the dissolution of any Loan Party, and such order, judgment or decree
shall remain undischarged or unstayed for a period in excess of 45 days;

 

(g)           Change of Control.  A Change of Control Event shall occur;

 

(h)           Judgments and Attachments.  (i) Borrower shall suffer any money
judgment, writ, or warrant of attachment, or similar process involving payment
of money in an amount, net of any portion thereof that is covered by or
recoverable by such Loan Party under applicable insurance policies (if any) in
excess of $250,000 individually or $1,000,000 in the aggregate and shall not
discharge, vacate, bond, or stay the same within a period of 30 days or
(ii) Guarantor shall suffer any money judgment, writ, or warrant of attachment,
or similar process involving payment of money in an amount, net of any portion
thereof that is covered by or recoverable by such Loan party under applicable
insurance policies (if any) in excess of $5,000,000 and shall not discharge,
vacate, bond, or stay the same within a period of 30 days;

 

(i)            Guaranty.  (1) If the obligation of Guarantor under the Guaranty
is limited or terminated by operation of law or Guarantor thereunder, except to
the extent permitted by the terms of the Loan Documents, (2) if Guarantor shall
fail to perform or comply with any covenant, term, or condition contained in the
Guaranty or other Loan Documents to which it is a party (and except in the case
of Section 8(b) of the Guaranty, such failure shall not have been remedied or
waived within 15 days after receipt of notice from Agent of the occurrence
thereof), or (3) any financial statement, representation, warranty, or
certification made or furnished by Guarantor under this Agreement, the Guaranty
or in any document, letter, or other writing or instrument furnished or
delivered by Guarantor to Agent or any Lender pursuant to or in connection with
this Agreement, the Guaranty or any other Loan Document to which it is a party,
or as an inducement to the Lender Group to enter into this Agreement or any
other Loan Document shall have been false, incorrect, or incomplete in any
material respect (except that such materiality qualifier shall not be applicable
to any representation or warranty to the extent that such representation or
warranty is qualified or modified by materiality) when made, effective, or
reaffirmed, as the case may be;

 

(j)            Material Agreements.  If there is a default in any material
agreement to which (i) Borrower is a party and such default (A) involves Debt in
an aggregate principal amount equal to $500,000 or more and (B) either
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of Borrower’s obligations thereunder or to terminate
such agreement or (ii) Guarantor is a party and such default (A) involves Debt
in an aggregate principal amount equal to $5,000,000 or more and (B) either
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of Guarantor’s obligations thereunder or to terminate
such agreement;

 

(k)           [Intentionally Omitted].

 

(l)            [Intentionally Omitted.];

 

55

--------------------------------------------------------------------------------


 

(m)          Agent’s Liens.  If any Loan Document that purports to create a Lien
shall fail or cease to create, except to the extent permitted by the terms of
any such Loan Document, a valid and perfected Lien on the Assets covered thereby
and, except to the extent permitted by the terms hereof or thereof, a first
priority Lien on the Assets covered thereby (in each case, for any reason other
than the failure of Agent to take any action within its control); provided that
the foregoing parenthetical shall not be applicable with respect to any Assets
(i) to the extent that Agent’s Lien thereon would be perfected by the filing of
a uniform commercial code financing statement in the applicable jurisdiction,
(ii) to the extent that such Assets consist of Deposit Accounts or Securities
Accounts (or Assets held in such Deposit Accounts or Securities Accounts) or
(iii) to the extent that the fair market value of all Collateral of any Loan
Party that are not subject to a valid and perfected Lien and, except to the
extent permitted by the terms hereof or thereof, a first priority Lien, is
greater than $250,000 in the aggregate; and

 

(n)           Loan Documents.  Any provision of any Loan Document shall at any
time for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or a proceeding
shall be commenced by any Loan Party, or by any Governmental Authority having
jurisdiction over any Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that any Loan
Party has any liability or obligation purported to be created under any Loan
Document.

 

7.2          Remedies.  Upon the occurrence of an Event of Default:

 

(a)           If such Event of Default arises under subsections (d) or (e) of
Section 7.1 hereof, then the Revolver Commitments hereunder immediately shall
terminate and all of the Obligations owing hereunder or under the other Loan
Documents automatically shall become immediately due and payable (including
without limitation the cash collateralization of the Letters of Credit in
accordance with the provisions hereof), without presentment, demand, protest,
notice, or other requirements of any kind, all of which are hereby expressly
waived by Borrower; and

 

(b)           In the case of any other Event of Default that has occurred and is
continuing, the Agent at the request of the Required Lenders, by written notice
to Borrower, may declare the Revolver Commitments hereunder terminated and all
of the Obligations owing hereunder or under the Loan Documents to be, and the
same immediately shall become due and payable (including without limitation the
cash collateralization of the Letters of Credit in accordance with the
provisions hereof), without presentment, demand, protest, further notice, or
other requirements of any kind, all of which are hereby expressly waived by
Borrower.

 

Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity.  Agent may determine, in its sole
discretion, the order and manner in which the Lender Group’s rights and remedies
are to be exercised.  All payments received by Agent shall be applied in
accordance with Section 2.3(a)(ii).

 

56

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1          Expenses.  Irrespective of whether any Loans are made hereunder,
Borrower agrees to pay on demand any and all Lender Group Expenses; provided,
however, that Borrower is not obligated to reimburse Agent for attorneys’ fees
incurred on or before the Closing Date in connection with the preparation of
this Agreement and the other Loan Documents, to the extent that such attorneys’
fees exceed $110,000.

 

8.2          Indemnity.  In addition to the payment of expenses pursuant to
Section 8.1 hereof, and irrespective of whether the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, exonerate, defend, pay,
and hold harmless the Agent-Related Persons and the Lender-Related Persons
(collectively the “Indemnitees” and individually as “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, causes of action, judgments, suits, claims, costs, expenses, and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of one counsel for such Indemnitees in
connection with any investigation, administrative, or judicial proceeding,
whether such Indemnitee shall be designated a party thereto), that may be
imposed on, incurred by, or asserted against such Indemnitee, in any manner
relating to or arising out of the Revolver Commitments, the use or intended use
of the proceeds of the Loans or the consummation of the transactions
contemplated by this Agreement, including any matter relating to or arising out
of the filing or recordation of any of the Loan Documents which filing or
recordation is done based upon information supplied by Borrower to Agent and its
counsel (the “Indemnified Liabilities”); provided, however, that Borrower shall
have no obligation hereunder to any Indemnitee to the extent that such
Indemnified Liabilities are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence, fraud, or
willful misconduct of such Indemnitee or its Affiliates or the violation of the
express terms of this Agreement by such Indemnitee or its Affiliates.  Each
Indemnitee will promptly notify Borrower of each event of which it has knowledge
which may give rise to a claim under the indemnification provisions of this
Section 8.2.  To the extent that the undertaking to indemnify, pay, and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrower shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law or public policy.  The
obligations of Borrower under this Section 8.2 shall survive the termination of
this Agreement and the discharge of Borrower’s other obligations hereunder. This
Section 8.2 shall not apply with respect to Taxes, which shall be governed by
Section 10.11, other than any Taxes that represent liabilities, obligations,
losses or damages, arising from a non-Tax claim.

 

57

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1          Assignments and Participations.

 

(a)           With the consent of Borrower (which consent of Borrower shall not
be (x) required if (i) a Payment Default or an Insolvency Default has occurred
and is continuing or (ii) any other Event of Default has occurred and has been
continuing for a period of at least 30 days, or (y) other than with respect to
Direct Competitors, unreasonably withheld, conditioned or delayed), any Lender
may assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all, or any ratable part of all, of the Obligations, the
Revolver Commitments, the Loans and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (or the remaining amount of any Lender’s Revolver Commitment or
amount of Loans, if less); provided, however, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to Borrower
and Agent an Assignment and Acceptance, fully executed and delivered by each
party thereto, and (iii) the assigning Lender or Assignee has paid to Agent for
Agent’s separate account a processing fee in the amount of $3,500.  Anything
contained herein to the contrary notwithstanding, the payment of any fees shall
not be required and the consent of Borrower shall not be required if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender.

 

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance satisfying clause (a) above and payment of the above-referenced
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 8.2 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrower and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Article X and Section 11.10 of this Agreement.  No assignee
shall be entitled to the benefits of Section 10.11 unless the Borrower is
notified of the assignment and such Assignee has complied with the requirements
of Section 10.11.

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility

 

58

--------------------------------------------------------------------------------


 

with respect to the financial condition of Borrower or the performance or
observance by Borrower of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto, (3) such Assignee confirms that
it has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (4) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (5) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (6) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee
payment and the fully executed Assignment and Acceptance satisfying clause
(a) above, this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolver Commitments or the Loans arising
therefrom.  The Revolver Commitment and the Loans allocated to each Assignee
shall reduce such Revolver Commitments or Loans of the assigning Lender pro
tanto.

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other institutional Persons not Affiliates of such
Lender and who are not Direct Competitors (a “Participant”) participating
interests in its Obligations, its Loans, the Revolver Commitment, and the other
rights and interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents (provided that no written consent of Agent shall
be required in connection with any sale of any such participating interests by a
Lender to an Eligible Transferee); provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Loans, the Revolver Commitments, and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrower, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has the right to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment to, or consent or waiver with respect to this Agreement or
of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums,

 

59

--------------------------------------------------------------------------------


 

and (v) all amounts payable by Borrower hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations.  No Participant shall have the right to
participate directly in the making of decisions by the Lenders among
themselves.  A Participant shall not be entitled to receive any greater payment
under Section 10.11 than the applicable Originating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in Law that occurs after the Participant acquired the applicable
participation.  A Participant shall not be entitled to the benefits of
Section 10.11 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower and Agent,
to comply with Section 10.11 as though it were a Lender.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 11.10,  disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)           Each Lender hereby represents and warrants to Borrower that, as of
the Closing Date (or in the case of an Assignee, as of the date that such Person
becomes a Lender), it is a Qualified Purchaser.

 

9.2          Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 9.1 hereof and, except as expressly required pursuant to Section 9.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

60

--------------------------------------------------------------------------------


 

9.3          Register.

 

(a)           Agent (as non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained at one of its offices in Los Angeles,
California, a register (the “Register”) on which it enters the name and address
of each Lender as the registered owner the Loans (and the principal amount
thereof and stated interest thereon) held by such Lender (each, a “Registered
Loan”).  A Registered Loan may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register and any assignment or
sale of all or part of such Registered Loan may be effected only by registration
of such assignment or sale on the Register.  Prior to the registration of
assignment or sale of any Registered Loan, Borrower shall treat the Person in
whose name such Registered Loan is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.

 

(b)           In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrower, shall
maintain (or cause to be maintained) a register on which it enters the name of
all Participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”).  A Registered Loan
may be participated in whole or in part only by registration of such
participation on the Participant Register.  Any participation of such Registered
Loan may be effected only by the registration of such participation on the
Participant Register.

 

ARTICLE X

 

AGENT; THE LENDER GROUP

 

10.1        Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints CNB as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the express
conditions contained in this Article X.  The provisions of this Article X (other
than Section 10.9 and Section 10.11) are solely for the benefit of Agent, and
the Lenders, and Borrower and its Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein.  Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent; it being expressly understood and agreed that the
use of the word “Agent” is for convenience only, that CNB is merely the
representative of the Lenders, and only has the contractual duties set forth
herein.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement or

 

61

--------------------------------------------------------------------------------


 

the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of Collateral. 
Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: 
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
Collections of Borrower and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Loans, for
itself or on behalf of Lenders as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Borrower and
its Subsidiaries as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrower and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrower, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 

10.2        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

10.3        Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Subsidiary or
Affiliate of Borrower, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or

 

62

--------------------------------------------------------------------------------


 

to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books or properties of Borrower or the books or records or
properties of any of Borrower’s Subsidiaries or Affiliates.

 

10.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request or consent and
any action taken or failure to act pursuant thereto shall be binding upon all of
the Lenders.

 

10.5        Notice of Unmatured Event of Default or Event of Default.  Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Unmatured Event of Default or Event of Default, except with respect to defaults
in the payment of principal, interest, fees, and expenses required to be paid to
Agent for the account of the Lenders and, except with respect to Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Unmatured Event of Default or Event of Default, and stating that such
notice is a “notice of default.”  Agent promptly will notify the Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge.  If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default.  Each Lender shall be solely responsible for giving any notices to its
Participants, if any.  Subject to Section 10.4, Agent shall take such action
with respect to such Unmatured Event of Default or Event of Default as may be
requested by the Required Lenders in accordance with Section 7.2; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action (other than any acceleration of
the Obligations pursuant to the provisions of Section 7.2, which shall require
the consent of the Required Lenders), or refrain from taking such action, with
respect to such Unmatured Event of Default or Event of Default as it shall deem
advisable.

 

10.6        Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such

 

63

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower and any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower.  Each Lender also
represents (and by its entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender (or any
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of Borrower and any other Person party to a Loan Document that
may come into the possession of any of the Agent-Related Persons.

 

10.7        Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrower and its Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Loan or other extension of credit hereunder. 
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such

 

64

--------------------------------------------------------------------------------


 

expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 

10.8        Agent in Individual Capacity.  CNB and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though CNB were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge (and by its entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, CNB or its Affiliates may receive information regarding
Borrower or its Affiliates and any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by its entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include CNB in its individual capacity.

 

10.9        Successor Agent.  Agent may resign as Agent upon 45 days notice to
the Lenders.  If Agent resigns under this Agreement, the Required Lenders shall
appoint, with the consent of Borrower (such consent not to be unreasonably
withheld or delayed) or, if (i) a Payment Default or an Insolvency Default has
occurred and is continuing or (ii) any other Event of Default has occurred and
has been continuing for a period of at least 30 days, in consultation with
Borrower, a successor Agent for the Lenders.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and with the consent of Borrower (such consent
not to be unreasonably withheld or delayed) or, if (i) a Payment Default or an
Insolvency Default has occurred and is continuing or (ii) any other Event of
Default has occurred and has been continuing for a period of at least 30 days,
in consultation with Borrower, a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with the consent of Borrower
(such consent not to be unreasonably withheld or delayed).  In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.  If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 

10.10      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity

 

65

--------------------------------------------------------------------------------


 

interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group.  The other members of the Lender Group acknowledge
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to acknowledge) that, pursuant to such activities, such Lender
and its respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, in such circumstances
(and in the absence of a waiver of such confidentiality obligations, which
waiver such Lender will use its reasonable best efforts to obtain), such Lender
shall not be under any obligation to provide such information to them.

 

10.11      Withholding Taxes.

 

(a)           All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) Agent or Lender receives an amount equal to the sum
it would have received had no such deduction or withholding been made; provided,
however, that Borrower shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction).  Borrower will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.  If
Borrower fails to pay any Indemnified Taxes that are required to be deducted or
withheld under this Section 10.11(a), without duplication of any additional
amounts already paid pursuant to this Section 10.11(a), Borrower shall indemnify
and hold Lender harmless for all Indemnified Taxes, penalties and interest
resulting from such failure, together with all reasonable and documented costs
and expenses (including attorneys’ fees and expenses).  Such indemnification
obligation shall survive the payment of all Obligations.  For purposes of this
Section 10.11, the term “Lender” includes “Issuing Lender” and the term
“applicable law” includes FATCA.

 

(b)           Agent shall deliver to Borrower a properly completed and executed
IRS Form W-9 before receiving its first payment under this Agreement and at any
other time reasonably requested by Agent or Borrower.  If a Lender is entitled
to claim an exemption from,

 

66

--------------------------------------------------------------------------------


 

or reduction of, United States withholding tax, Lender agrees with and in favor
of Agent and Borrower, to deliver to Agent whichever of the following is
applicable:

 

(i)                           if such Lender claims an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender, signed under penalty of perjury, that it is not (I) a
“bank” as described in Section 881(c)(3)(A) of the Code, (II) a 10% shareholder
of Borrower or Guarantor (within the meaning of Section 881(c)(3)(B) of the
Code), or (III) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (B) a properly completed and executed IRS
Form W-8BEN (or successor form), before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower;

 

(ii)                        if such Lender claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, two properly
completed and executed copies of IRS Form W-8BEN (or successor form)  before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower;

 

(iii)                     if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two properly
completed and executed copies of IRS Form W-8ECI (or successor form) (together
with applicable attachments) before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower;

 

(iv)                    two properly completed and executed copies of IRS
Form W-8IMY (or successor form) before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower; or

 

(v)                       such other form or forms, including IRS Form W-9 (or
successor form), as may be required under the Code or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower.

 

Agent and each such Lender agree promptly to notify Agent and Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(c)                                  If Agent or a Lender is entitled to an
exemption from, or reduction of, withholding tax in a jurisdiction other than
the United States or backup withholding, Agent or such Lender agrees with and in
favor of Agent and Borrower to deliver to Agent any such form or forms as may be
required as a condition to exemption from, or reduction of, foreign withholding
or backup withholding tax before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower.

 

Agent and each such Lender agrees promptly to notify Agent and Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

67

--------------------------------------------------------------------------------


 

(d)                                 If any Lender claims exemption from, or
reduction of, withholding tax and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower, such Lender agrees to notify Agent and Borrower of the percentage
amount in which it is no longer the beneficial owner of Obligations of
Borrower.  To the extent of such percentage amount, Agent and Borrower will
treat such Lender’s documentation provided pursuant to Sections 10.11(b),
10.11(c) or 10.11(j) as no longer valid.  With respect to such percentage
amount, such Lender may provide new documentation, pursuant to Sections
10.11(b), 10.11(c) or 10.11(j), if applicable.

 

(e)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any payment to such
Lender an amount equivalent to the applicable withholding tax after taking into
account such reduction.  If the forms or other documentation required by
subsection (b), (c) or (j) of this Section 10.11 are not delivered to Agent,
then Agent may withhold from any payment to such Lender not providing such forms
or other documentation an amount equivalent to the applicable withholding tax.

 

(f)                                   If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
or Borrower did not properly withhold tax from amounts paid to or for the
account of any Lender due to a failure on the part of the Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent or Borrower of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent and Borrower
harmless for all amounts paid, directly or indirectly, by Agent or Borrower, as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent under this
Section 10.11, together with all costs and expenses (including attorneys’ fees
and expenses).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

(g)                                  [Intentionally Omitted].

 

(h)                                 If Agent or any Lender determines, in its
sole discretion, that it has received a refund or credit of any Taxes (each, a
“Tax Benefit”) which Borrower has paid an additional or indemnification amount
pursuant to this Section 10.11, it shall pay to Borrower an amount equal to such
Tax Benefit, net of all reasonable and documented out-of-pocket expenses
incurred by Agent or such Lender, as the case may be, in connection with such
refund or credit and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender within a reasonable time after receipt of
written notice that Agent or such Lender is required to repay such Tax Benefit
to such Governmental Authority.

 

(i)                                     If Borrower determines in good faith
that a reasonable basis exists for contesting Taxes with respect to which the
Borrower has paid an additional or indemnification amount pursuant to this
Section 10.11 that Borrower believes were not correctly or legally asserted by
the relevant Government Authority, Agent or the applicable Lender, as the

 

68

--------------------------------------------------------------------------------


 

case may be, shall use reasonable efforts to cooperate with Borrower at
Borrower’s expense if requested by Borrower with a view to obtaining a refund,
credit or benefit in respect of such Tax.

 

(j)                                    If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 10.11(j), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(k)                                 Each party’s obligations under this
Section 10.11 shall survive the resignation or replacement of Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolver Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

10.12                 Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to authorize) Agent to, and Agent shall, release any Lien on any
Collateral (i) upon the termination of the Revolver Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property,
including any Subsidiary, being sold or disposed of if a release is required or
requested in connection therewith and if Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.7 of this Agreement or the
other Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) which is being removed as a Pledged Investment
in accordance with Section 5.2, (iv) constituting property in which Borrower or
its Subsidiaries owned no interest at the time the Agent’s Lien was granted nor
at any time thereafter, or (v) constituting property leased to Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement.  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral, release Guarantor
from any obligations under any Guaranty, or contractually subordinate any of
Agent’s Liens, without the prior written authorization of (y) if the release is
not with respect to an immaterial Guarantor, of if, with respect to the
Collateral, the release or contractual subordination is with respect to all or
substantially all of the Collateral, all of the Lenders, or (z) otherwise, the
Required Lenders.  Upon request by Agent or Borrower at any time, the Lenders
will confirm in writing Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 10.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the

 

69

--------------------------------------------------------------------------------


 

Obligations or any Liens (other than those expressly being released) upon (or
obligations of Borrower in respect of) all interests retained by Borrower,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders (or the Bank Product Providers) to assure that the Collateral
exists or is owned by Borrower or is cared for, protected, or insured or has
been encumbered, or that the Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or to any Bank Product Provider) as to any
of the foregoing, except as otherwise provided herein.

 

10.13                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, until an Event of Default has occurred and is continuing, without the
express written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Agent, set off against
the Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent (which request shall not be made by Agent unless an Event of
Default has occurred and is continuing), take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

70

--------------------------------------------------------------------------------


 

10.14                 Agency for Perfection.  Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by its entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Uniform Commercial Code can be perfected only
by possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

10.15                 Payments by Agent to the Lenders.  All payments to be made
by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

10.16                 Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to agree) that any action taken by Agent in accordance with the
terms of this Agreement or the other Loan Documents relating to the Collateral
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders (and such Bank Product Provider).

 

10.17                 Field Examinations and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information.  By
becoming a party to this Agreement, each Lender:

 

(a)                                 is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, (i) a copy of each
field examination or examination report prepared by Agent, and (ii) a copy of
each document delivered to Agent pursuant to Sections 5.2(a), (b), (c), (d) and
(f)(i) (each a “Report” and collectively, “Reports”), and Agent shall so furnish
each Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any examination will inspect only specific information regarding
Borrower and will rely significantly upon the books of Borrower and the other
Loan Parties, as well as on representations of Borrower’s personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrower and its Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.10, and

 

71

--------------------------------------------------------------------------------


 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

10.18                 Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  Except as provided in Section 10.7, no member of the
Lender Group shall have any liability for the acts of any other member of the
Lender Group.  No Lender shall be responsible to Borrower or any other Person
for any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Revolver Commitment, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein.

 

10.19                 Legal Representation of Agent.  In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
PH only has represented and only shall represent CNB in its

 

72

--------------------------------------------------------------------------------


 

capacity as Agent and as a Lender.  Each other Lender hereby acknowledges that
PH does not represent it in connection with any such matters.

 

10.20                 Bank Product Providers.  Each Bank Product Provider shall
be deemed a third party beneficiary hereof and of the provisions of the other
Loan Documents for purposes of any reference in a Loan Document to the parties
for whom Agent is acting.  Agent hereby agrees to act as agent for such Bank
Product Providers in respect of the Collateral and the Liens granted therein
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent (in respect of the Collateral and the Liens granted therein) and to have
accepted the benefits of the Loan Documents; it being understood and agreed that
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not.  In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution.  Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products, but may rely upon
the written certification of the amount due and payable from the relevant Bank
Product Provider.  In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so.  Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantor.

 

73

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        No Waivers, Remedies.  No failure or delay on the
part of Agent or any Lender, or the holder of any interest in this Agreement in
exercising any right, power, privilege, or remedy under this Agreement or any of
the other Loan Documents shall impair or operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy.  The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances.  The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to Agent
or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

11.2                        Waivers and Amendments.  No amendment or waiver of
any provision of this Agreement or any other Loan Document (other than Bank
Product Agreements or the Fee Letter), and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and Borrower, do any of the following:

 

(a)                                 increase or extend any Revolver Commitment
of any Lender; provided that no amendment, modification or waiver of any
condition precedent, covenant, Event of Default or Unmatured Event of Default
shall constitute an increase in any Revolver Commitment of any Lender,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(c)                                  reduce the principal of, or the rate of
interest on, any Loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(d)                                 change the Pro Rata Share that is required
to take any action hereunder,

 

(e)                                  amend, modify, or eliminate any of the
provisions of Section 9.1 or the definition of Eligible Transferee with respect
to assignments to or participations with a Loan Party or Affiliates of a Loan
Party,

 

(f)                                   amend or modify this Section or any
provision of the Agreement providing for consent or other action by all Lenders,

 

74

--------------------------------------------------------------------------------


 

(g)                                  other than as permitted by Section 10.12,
release Agent’s Lien in and to any of the Collateral,

 

(h)                                 change the definition of “Required Lenders”
or “Pro Rata Share”,

 

(i)                                     other than as permitted by
Section 10.12, contractually subordinate any of the Agent’s Liens,

 

(j)                                    other than as permitted by Section 10.12,
release any Loan Party from any obligation for the payment of money, or

 

(k)                                 amend any of the provisions of Article X.

 

and, provided further, however, (a) that no amendment, waiver or consent shall,
unless in writing and signed by Agent or the Issuing Lender, as applicable,
affect the rights or duties of Agent or the Issuing Lender, as applicable, under
this Agreement or any other Loan Document and (b) Borrower may amend the
Disclosure Statement from time to time with Agent’s written consent without the
consent of any Lender.

 

If (i) any action to be taken by the Lender Group or Agent hereunder requires
the greater than majority or unanimous consent, authorization, or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, or (ii) if any Lender is a Defaulting Lender
hereunder, or (iii) if any Lender (“Compensated Lender”) requests compensation
pursuant to Section 2.13 or if Borrower is required to pay any additional amount
to such Lender or any Governmental Authority for the account of such Lender
pursuant to Section 10.11, then Agent or, if no Event of Default has occurred
and is continuing, Borrower, upon at least 5 Business Days prior irrevocable
notice to the Holdout Lender, Defaulting Lender or Compensated Lender, may
permanently replace the Holdout Lender, Defaulting Lender or Compensated Lender
with one or more substitute Lenders (each, a “Replacement Lender”), and the
Holdout Lender, Defaulting Lender or Compensated Lender shall have no right to
refuse to be replaced hereunder.  Such notice to replace the Holdout Lender,
Defaulting Lender or Compensated Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.  Prior to the effective date of such replacement, the
Holdout Lender, Defaulting Lender or Compensated Lender, as applicable, and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender, Defaulting Lender or Compensated Lender, as
applicable, being repaid its share of the outstanding Obligations (including an
assumption of its Pro Rata Share of the Risk Participation Liability) without
any premium or penalty of any kind whatsoever.  If the Holdout Lender,
Defaulting Lender or Compensated Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender, Defaulting Lender or Compensated Lender shall
be deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Holdout Lender, Defaulting Lender or Compensated Lender shall
be made in accordance with the terms of Section 9.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Revolver
Commitments, and the other rights and obligations of the Holdout Lender,
Defaulting Lender or Compensated Lender hereunder and under the other Loan
Documents, the Holdout Lender, Defaulting Lender or Compensated Lender, as
applicable, shall

 

75

--------------------------------------------------------------------------------


 

remain obligated to make its Pro Rata Share of Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit.

 

11.3                        Notices.  Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, or by courier, electronic mail (at such
e-mail addresses as a party may designate in accordance herewith), or
telefacsimile and shall be deemed to be given for purposes of this Agreement on
the day that such writing is received by the Person to whom it is to be sent
pursuant to the provisions of this Agreement. Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section 11.3, notices, demands, requests, instructions, and other communications
in writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective telefacsimile numbers) indicated on
Exhibit 11.3 attached hereto.

 

11.4                        Headings.  Article and Section headings used in this
Agreement and the table of contents preceding this Agreement are for convenience
of reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

11.5                        Execution in Counterparts; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

11.6                        GOVERNING LAW.  EXCEPT AS SPECIFICALLY SET FORTH IN
ANY OTHER LOAN DOCUMENT: (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

11.7                        JURISDICTION AND VENUE.  TO THE EXTENT THEY
MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR
PROCEEDINGS ARISING BETWEEN ANY MEMBER OF THE LENDER GROUP OR BORROWER IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OR

 

76

--------------------------------------------------------------------------------


 

FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED
HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN
PERSONAM JURISDICTION OVER THE RELEVANT OBLIGOR OR IN REM JURISDICTION OVER SUCH
COLLATERAL OR OTHER PROPERTY.  BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO
THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.7 AND STIPULATE
THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE
PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  TO THE EXTENT
PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY
ACTION AGAINST BORROWER OR ANY MEMBER OF THE LENDER GROUP MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED
ON EXHIBIT 11.3 ATTACHED HERETO.

 

11.8                        WAIVER OF TRIAL BY JURY.  BORROWER AND EACH MEMBER
OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 11.8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

11.9                        Independence of Covenants.  All covenants under this
Agreement and other Loan Documents shall be given independent effect so that if
a particular action or condition is not permitted by any one covenant, the fact
that it would be permitted by another covenant shall not avoid the occurrence of
an Event of Default or Unmatured Event of Default if such action is taken or
condition exists.

 

77

--------------------------------------------------------------------------------


 

11.10                 Confidentiality.  Agent and Lenders each individually (and
not jointly or jointly and severally) agree that material, non-public
information regarding Borrower and its Subsidiaries, their operations, assets,
and existing and contemplated business plans shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (a) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group, so long as such other attorneys, advisors,
accountants, auditors, and consultants are informed as to the confidential
nature of such information and are instructed to treat such information as
confidential or are otherwise obligated to maintain the confidentiality of such
information, (b) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 11.10, (c) as may be required by statute, decision, or
judicial or administrative order, rule, regulation or any Governmental Authority
(other than any state, federal or foreign authority or examiner regulating banks
or banking); provided that Agent or any such Lender shall notify Borrower of
such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process; provided that Agent
or any such Lender shall notify Borrower of such requirement prior to any
disclosure of such information to a party that Agent or such Lender reasonably
believes may not keep such information confidential and shall reasonably
cooperate with Borrower in any lawful effort by Borrower to prevent or limit
such disclosure or otherwise protect the confidentiality of such information,
(e) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking, (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (g) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (h) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents.  The
provisions of this Section 11.10 shall survive for 2 years after the payment in
full of the Obligations.

 

11.11                 Complete Agreement.  This Agreement, together with the
exhibits hereto, the Disclosure Statement, and the other Loan Documents is
intended by the parties hereto as a final expression of their agreement and is
intended as a complete statement of the terms and conditions of their agreement
with respect to the subject matter of this Agreement and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.  The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration,

 

78

--------------------------------------------------------------------------------


 

reduction, increase, or change in the terms of any credit extended hereunder,
except as otherwise expressly provided in such Bank Product Agreement.

 

11.12                 USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may
be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

[Signature pages to follow.]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

 

ACRC LENDER LLC,

 

a Delaware limited liability company, as Borrower

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

Name: Thomas A. Jaekel

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

a national banking association,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

Name: Brandon L. Feitelson

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

 

 

 

Exhibit A-2

 

Form of Secured Promissory Note for Advances

 

 

 

Exhibit B-1

 

Form of Bank Product Provider Letter Agreement

 

 

 

Exhibit P-1

 

Form of Pledged Investments Certificate

 

 

 

Exhibit R-1

 

Persons Authorized to Request a Loan

 

 

 

Exhibit R-2

 

Form of Request for Borrowing

 

 

 

Exhibit R-3

 

Form of Request for Conversion/Continuation

 

 

 

Exhibit 11.3

 

Addresses and Information for Notices

 

 

 

Schedule A-1

 

Agent’s Account

 

 

 

Schedule B-1

 

Pledged Investments

 

 

 

Schedule C-1

 

Commitments

 

--------------------------------------------------------------------------------